Exhibit 10.1

EXECUTION COPY

$1,250,000,000

CREDIT AGREEMENT

among

CROWN CASTLE OPERATING COMPANY and

CROWN CASTLE PR LLC,

each, as a Borrower,

CROWN CASTLE INTERNATIONAL CORP. and

CERTAIN OF ITS SUBSIDIARIES,

as Guarantors,

The Several Lenders

from Time to Time Parties Hereto

and

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent

Dated as of June 1, 2006,

MORGAN STANLEY SENIOR FUNDING, INC.,

RBS SECURITIES CORPORATION, and

J.P. MORGAN SECURITIES INC.

as Term Loan

Joint Lead Arrangers and Joint Bookrunners

KEYBANK NATIONAL ASSOCIATION and

RBS SECURITIES CORPORATION,

as Revolving Loan

Joint Lead Arrangers and Joint Bookrunners

and

CALYON NEW YORK BRANCH,

as Revolving Loan Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page SECTION 1. DEFINITIONS    1    1.1    Defined Terms    1   
1.2    Other Definitional Provisions    27 SECTION 2. AMOUNT AND TERMS OF
COMMITMENTS    29    2.1    Loans; Commitments    29    2.2    Procedure for
Borrowing    29    2.3    Repayment of Loans; Early Maturity; Extension Option
   30    2.4    Swingline Commitment    31    2.5    Procedure for Swingline
Borrowing; Refunding of Swingline Loans    32    2.6    Commitment Fees, etc.   
33    2.7    Termination or Reduction of Commitments    33    2.8    Optional
Prepayments    33    2.9    Mandatory Prepayments and Commitment Reductions   
34    2.10    Conversion and Continuation Options    35    2.11    Limitations
on Eurodollar Tranches    36    2.12    Interest Rates and Payment Dates    36
   2.13    Computation of Interest and Fees    37    2.14    Inability to
Determine Interest Rate    37    2.15    Pro Rata Treatment and Payments    38
   2.16    Requirements of Law    40    2.17    Taxes    41    2.18    Indemnity
   43    2.19    Change of Lending Office    44    2.20    Replacement of
Lenders    44    2.21    Evidence of Debt    44    2.22    Illegality    45   
2.23    Incremental Term Loans    45 SECTION 3. LETTERS OF CREDIT    47    3.1
   L/C Commitment    47    3.2    Procedure for Issuance of Letter of Credit   
48    3.3    Fees and Other Charges    48    3.4    L/C Participations    48   
3.5    Reimbursement Obligation of the Borrower    49    3.6    Obligations
Absolute    50    3.7    Letter of Credit Payments    50    3.8    Applications
   50 SECTION 4. REPRESENTATIONS AND WARRANTIES    50    4.1    Financial
Condition    51    4.2    No Change    51

 

i



--------------------------------------------------------------------------------

   4.3    Corporate Existence; Compliance with Law    51    4.4    Corporate
Power; Authorization; Enforceable Obligations    52    4.5    No Legal Bar    52
   4.6    Litigation    52    4.7    No Default    53    4.8    Ownership of
Property; Liens    53    4.9    Intellectual Property    53    4.10    Taxes   
53    4.11    Federal Regulations    53    4.12    Labor Matters    53    4.13
   ERISA    54    4.14    Investment Company Act; Other Regulations    54   
4.15    Subsidiaries    54    4.16    Use of Proceeds    54    4.17   
Environmental Matters    55    4.18    Accuracy of Information, etc.    55   
4.19    Security Interests    56    4.20    Solvency    56    4.21    Licenses
and Registrations    56    4.22    Tower Notes Indenture; Holdings Securities
Filings    56 SECTION 5. CONDITIONS PRECEDENT    57    5.1    Conditions to
Closing Date    57    5.2    Conditions to Each Extension of Credit    59
SECTION 6. AFFIRMATIVE COVENANTS    59    6.1    Financial Statements    59   
6.2    Certificates; Other Information    61    6.3    Payment of Obligations   
62    6.4    Maintenance of Existence; Compliance    62    6.5    Maintenance of
Property; Insurance    63    6.6    Inspection of Property; Books and Records;
Discussions    63    6.7    Notices    63    6.8    Environmental Laws    65   
6.9    Interest Rate Protection    65    6.10    Additional Collateral, etc.   
65    6.11    Organizational Separateness    66    6.12    Cash; Control
Accounts and Control Agreements    66    6.13    Use of Proceeds    67 SECTION
7. NEGATIVE COVENANTS    67    7.1    Financial Condition Covenants    67    7.2
   Indebtedness    68    7.3    Liens    70    7.4    Fundamental Changes    72
   7.5    Disposition of Property    72    7.6    Restricted Payments    73

 

ii



--------------------------------------------------------------------------------

   7.7    Investments    75    7.8    Certain Payments and Modifications of
Certain Agreements    76    7.9    Transactions with Affiliates; Management
Agreement and Fees    77    7.10    Sales and Leasebacks    77    7.11   
Changes in Fiscal Periods    77    7.12    Negative Pledge Clauses    77    7.13
   Clauses Restricting Subsidiary Distributions    78    7.14    Lines of
Business    78    7.15    Holding Company Status    78    7.16    Communications
Tower Facilities    79    7.17    Unrestricted Subsidiary Capital Stock; GTE JV
Capital Stock    79    7.18    GTE JV and Crown Castle GT Corp.; Tower SPVs and
Unrestricted Subsidiary SPVs; Australian Subsidiary    79    7.19    Designation
of Unrestricted Subsidiaries as Subsidiaries    79    7.20    Designation of
Subsidiaries as Unrestricted Subsidiaries    80    7.21    Capital Expenditures
   80    7.22    CC Puerto Rico    80 SECTION 8. EVENTS OF DEFAULT    80 SECTION
9. THE ADMINISTRATIVE AGENT    83    9.1    Appointment    83    9.2   
Delegation of Duties    83    9.3    Exculpatory Provisions    84    9.4   
Reliance by Administrative Agent    84    9.5    Notice of Default    84    9.6
   Non-Reliance on Administrative Agent and Other Lenders    85    9.7   
Indemnification    85    9.8    Administrative Agent in Its Individual Capacity
   86    9.9    Successor Administrative Agent    86    9.10    Other Agents;
Lead Arrangers    86 SECTION 10. MISCELLANEOUS    86    10.1    Amendments and
Waivers    86    10.2    Notices    88    10.3    No Waiver; Cumulative Remedies
   89    10.4    Survival of Representations and Warranties    89    10.5   
Payment of Expenses and Taxes; Indemnification    89    10.6    Successors and
Assigns; Participations and Assignments    91    10.7    Adjustments; Set-off   
94    10.8    Counterparts    95    10.9    Severability    95    10.10   
Integration    95    10.11    GOVERNING LAW    95    10.12    Submission To
Jurisdiction; Waivers    95    10.13    Acknowledgements    96    10.14   
Releases of Guarantees and Liens    96

 

iii



--------------------------------------------------------------------------------

   10.15    Confidentiality    97    10.16    CC Operating as Agent for CC
Puerto Rico    97    10.17    WAIVERS OF JURY TRIAL    97    10.18    Patriot
Act    97 SECTION 11. GUARANTY    98    11.1    Guaranty; Limitation of
Liability    98    11.2    Guaranty Absolute    98    11.3    Waivers and
Acknowledgments    100    11.4    Subordination    101    11.5    Continuing
Guaranty    102

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

4.4    Consents, Authorizations, Filings and Notices 4.15    Subsidiaries 4.19
   UCC Filing Jurisdictions 7.2(d)    Existing Indebtedness 7.3(f)    Existing
Liens 7.7(h)    Acquisitions

EXHIBITS:

 

A-1    Form of Pledge Agreement A-2    Form of Security Agreement B    Form of
Compliance Certificate C-1/C-2    Form of Closing Certificate D   
[Intentionally Omitted] E    Form of Assignment and Assumption F    Form of
Legal Opinion of Cravath, Swaine & Moore LLP G    Form of Prepayment Option
Notice H    Form of Exemption Certificate I    Form of Permitted Borrower
Subordinated Note J    Form of Joinder Agreement K-1    Form of Term Loan Note
K-2    Form of Revolving Loan Note K-3    Form of Swingline Loan Note

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 1, 2006, among CROWN CASTLE INTERNATIONAL
CORP., a Delaware corporation (“Holdings”), CROWN CASTLE OPERATING COMPANY, a
Delaware corporation (“CC Operating”), CROWN CASTLE PR LLC, a Puerto Rico
limited liability company (“CC Puerto Rico”), the Subsidiary Guarantors from
time to time party hereto, the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”) and THE
ROYAL BANK OF SCOTLAND PLC, as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
(a) Term Loans (as defined below) on the Closing Date (as defined below) in an
aggregate principal amount not in excess of $1,000,000,000, and (b) Revolving
Loans (as defined below) at any time and from time to time prior to the
Revolving Termination Date (as defined below), in an aggregate principal amount
at any time outstanding not in excess of $250,000,000; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the above premises and the agreements,
provisions and covenants contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. For
purposes hereof: “Prime Rate” shall mean the rate of interest per annum
announced from time to time by The Royal Bank of Scotland plc as its prime rate
in effect at its principal office in New York City (the Prime Rate not being
intended to be the lowest rate of interest charged by The Royal Bank of Scotland
plc in connection with extensions of credit to debtors). Any change in the ABR
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Additional Tower Notes”: any Tower Notes issued pursuant to the Tower Notes
Indenture at any time after the date hereof.

“Administrative Agent”: as defined in the preamble hereto.



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Annualized Net Cash Flow”: with respect to any Tower Site, the Net Cash Flow
from such Tower Site during the full calendar month of ownership of such Tower
Site by an Asset Entity most recently ended for which quarterly financial
statements have been required to be delivered pursuant to Section 6.1(b) or (d),
multiplied by 12.

“Applicable Margin”: for any day, a rate per annum equal to (a) with respect to
Term Loans (i) 1.25% for Term Loans maintained as ABR Loans and (ii) 2.25% for
Term Loans maintained as Eurodollar Loans, and (b) with respect to Revolving
Loans (i) 1.00% for Revolving Loans maintained as ABR Loans and (ii) 2.00% for
Revolving Loans maintained as Eurodollar Loans.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Entities”: collectively Crown Atlantic, Crown Communication, Crown GT,
Crown NY, Crown PR, Crown PT, Crown South and any other entity that becomes an
“Asset Entity” (as that term is defined in the Tower Notes Indenture) after the
date hereof.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(g), (h)(i) or (i) of Section 7.5) that yields gross proceeds to CC Operating or
any Subsidiary (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$1,000,000.

 

2



--------------------------------------------------------------------------------

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Australian Intercompany Loans”: loans from CC Operating to the Australian
Subsidiary or any of its Wholly Owned Subsidiaries in an aggregate principal
amount not to exceed $200,000,000 at any one time outstanding.

“Australian Subsidiary”: Crown Castle Australia Holdings PTY Ltd.

“Available Revolving Commitment”: as to any Revolving Lender at any time, the
amount by which (a) such Lender’s Revolving Commitment then in effect exceeds
(b) such Lender’s Revolving Extensions of Credit then outstanding; provided that
in calculating any Lender’s Revolving Extensions of Credit for the purpose of
determining such Lender’s Available Revolving Commitment pursuant to
Section 2.6(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: CC Operating and CC Puerto Rico, both collectively and individually.
By way of illustration, the reference to “the Borrower” in the second line of
the paragraph following Section 8(m) shall be deemed to be a reference to each
of CC Operating and CC Puerto Rico. Without limiting the generality of the
foregoing, it is understood that each of CC Operating and CC Puerto Rico shall
be jointly and severally liable to repay all Loans borrowed hereunder and to pay
all interest, fees and other obligations incurred or owing by “the Borrower”
pursuant to this Agreement. Notwithstanding anything to the contrary in this
Agreement, subject to the prior written consent of the Administrative Agent, but
with no requirement of consent from any Lender, CC Operating may remove CC
Puerto Rico as a “Borrower” under this Agreement, in which case the term
“Borrower” shall refer only to CC Operating.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.

 

3



--------------------------------------------------------------------------------

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, or by any political subdivision or taxing authority of any
such state, commonwealth or territory, the securities of which state,
commonwealth, territory, political subdivision or taxing authority (as the case
may be) are rated at least A by S&P or A2 by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) shares of money market mutual
or similar funds which invest substantially exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition or (h) in the case of
any Foreign Subsidiary (i) marketable direct obligations issued by, or
unconditionally guaranteed by, the sovereign nation in which such Foreign
Subsidiary is organized and is conducting business or issued by any agency of
such sovereign nation and backed by the full faith and credit of such sovereign
nation, in each case maturing within one year from the date of acquisition, so
long as the indebtedness of such sovereign nation is rated at least A by S&P or
A2 by Moody’s or carries

 

4



--------------------------------------------------------------------------------

an equivalent rating from a comparable foreign rating agency or (ii) investments
of the type and maturity described in clauses (b) through (g) above of foreign
obligors, which investments or obligors have ratings described in such clauses
or equivalent ratings from comparable foreign rating agencies.

“Cash Trap Condition”: as defined in the Tower Notes Indenture.

“CC Operating”: as defined in the preamble hereto.

“CC Puerto Rico”: as defined in the preamble hereto.

“CC Towers Holding”: CC Towers Holding LLC, a Delaware limited liability
company.

“Change of Control”: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 30% of the outstanding common stock of Holdings; (b) the board of directors
of Holdings shall cease to consist of a majority of Continuing Directors;
(c) Holdings shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of CC Operating free
and clear of all Liens (except Liens created by the Security Documents); (d) a
Specified Change of Control shall occur; (e) CC Operating shall cease to own
directly all of the issued and outstanding Capital Stock of Crown USA;
(f) except as expressly permitted by this Agreement, Crown USA shall cease to
own directly all of the issued and outstanding Capital Stock of any of Crown 05,
Crown 06, LM Acquisitions or CC Towers Holding; (g) Crown 06 shall cease to own
directly all of the issued and outstanding Capital Stock of CC Puerto Rico;
(h) except as expressly permitted by this Agreement, either CC Operating or
Crown USA shall cease to own directly all of the issued and outstanding Capital
Stock of each Subsidiary Guarantor; (i) CC Towers Holding shall cease to own
directly all of the issued and outstanding Capital Stock of the Tower Notes
Guarantor; (j) the Tower Notes Guarantor shall cease to own directly all of the
issued and outstanding Capital Stock of the Issuer Entity; or (k) the Issuer
Entity shall cease to own, directly or indirectly, all of the issued and
outstanding Capital Stock of the other Tower Notes Issuers and the Asset
Entities.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is June 1, 2006.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collection Account”: as defined in the Tower Notes Indenture.

 

5



--------------------------------------------------------------------------------

“Commitment”: with respect to any Lender, such Lender’s Revolving Commitment,
Term Loan Commitment or Incremental Term Loan Commitment.

“Commitment Fee Rate”: a rate per annum based on Revolving Facility usage as a
percentage of the Total Revolving Commitments as set forth below:

 

Amount Utilized

   Rate  

> $150,000,000

   0.125 %

< $150,000,000

   0.375 %

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with CC Operating within the meaning of Section 4001 of
ERISA or is part of a group that includes CC Operating and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated May 2006 and furnished to certain Lenders.

“Consolidated Adjusted EBITDA”: for any period, the consolidated net income
(loss) of Holdings and its Subsidiaries for such period plus, to the extent
deducted in determining consolidated net income, without duplication (a) the
cumulative effect of change in accounting principle, income (loss) from
discontinued operations, minority interests, credit (provision) for income
taxes, interest expense, amortization of deferred financing costs, interest and
other income (expense), depreciation, amortization and accretion, operating
stock-based compensation charges, asset write-down charges and restructuring
charges (credits) and (b) to the extent such income is not otherwise included in
the consolidated net income of Holdings and its Subsidiaries, the income of any
Person (including any Unrestricted Subsidiary) in which Holdings or any of its
Subsidiaries has an ownership interest to the extent such income is actually
received by Holdings or any of its Subsidiaries in the form of dividends or
similar distributions during such period. With respect to Tower Sites and other
wireless communications towers acquired by Holdings or any of its Subsidiaries
after the date as of which Consolidated Adjusted EBITDA is determined, there
shall be added thereto the Net Cash Flow for such Tower Sites and other wireless

 

6



--------------------------------------------------------------------------------

communications towers as if such Tower Sites and other wireless communications
towers had been owned for the entire period for which Consolidated Adjusted
EBITDA was determined. With respect to Tower Sites and other wireless
communications towers acquired by Holdings or any of its Subsidiaries during any
period for which Consolidated Adjusted EBITDA is determined, the revenues and
expenses related to such Tower Sites and other wireless communications towers
shall be annualized in the same manner that Net Cash Flow is annualized pursuant
to the proviso contained in the definition thereof.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of CC Operating and the Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of CC
Operating and the Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of CC Operating and the Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

“Consolidated Interest Coverage Ratio”: as of the last day of any period, the
ratio of (a) Consolidated Adjusted EBITDA for the most recently completed
quarter multiplied by 4 to (b) Consolidated Pro Forma Debt Service determined as
of such day.

“Consolidated Leverage Ratio”: as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated Adjusted EBITDA for
the most recently completed quarter multiplied by 4.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of CC Operating and the Subsidiaries for such period (adjusted to exclude
non-cash minority interests), determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with CC Operating or any Subsidiary, (b) the income (or deficit)
of any Person (other than a Subsidiary) in which CC Operating or any Subsidiary
has an ownership interest, except to the extent that any such income is actually
received by CC Operating or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation, Governing Document or Requirement of Law applicable to such
Subsidiary.

“Consolidated Pro Forma Debt Service”: as of the last day of any period, the sum
of (a) the amount of interest that the Tower Notes Issuers will be required to
pay over the succeeding twelve months on the outstanding principal balance of
the Tower Notes (less amounts, if any, in the Liquidated Tower Replacement
Account, as that term is defined in the Tower Notes Indenture), assuming that
all Tower Notes then outstanding (determined in

 

7



--------------------------------------------------------------------------------

accordance with the Tower Notes Indenture) will be outstanding for such
twelve-month period, and that the interest rate on the Class A-FL Notes issued
pursuant to the Tower Notes Indenture for each series of Tower Notes is equal to
(and determined on the same basis as) the interest rate on the Class A-FX Notes
issued pursuant to the Tower Notes Indenture for such series and determined
without giving effect to any reduction in interest related to any Value
Reduction Amount, as that term is defined in the Tower Notes Indenture, and
(b) the aggregate amount of interest that Holdings and all of its Subsidiaries,
including CC Operating and the Subsidiaries, will be required to pay over the
succeeding twelve months on the principal balance of all other Indebtedness then
outstanding based on the then current interest rate for such other Indebtedness.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of Holdings (other than the Holdings Existing Preferred Stock) and
its Subsidiaries at such date, determined on a consolidated basis in accordance
with GAAP.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contingent Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation of any guaranteeing person shall be deemed to be the lower
of (A) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made and (B) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Contingent Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Contingent Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by CC Operating in good
faith.

“Continuing Directors”: the directors of Holdings on the Closing Date and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least 66-2/3% of the
then Continuing Directors.

 

8



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Account”: any deposit, checking, savings, securities, brokerage or
other similar account now or hereafter established by CC Operating.

“Control Agreement”: an account control agreement among CC Operating, the
Administrative Agent and the applicable financial institution or securities
intermediary in respect of a Control Account, in form and substance satisfactory
to the Administrative Agent.

“Crown 05”: Crown Castle Towers 05 LLC, a Delaware limited liability company.

“Crown 06”: Crown Castle Towers 06 LLC, a Delaware limited liability company.

“Crown Atlantic”: Crown Atlantic Company LLC, a Delaware limited liability
company.

“Crown Communication”: Crown Communication Inc., a Delaware corporation.

“Crown GT”: Crown Castle GT Company LLC, a Delaware limited liability company.

“Crown NY”: Crown Communication New York, Inc., a Delaware corporation.

“Crown Operating”: Crown Castle Operating LLC.

“Crown PR”: Crown Castle International Corp. de Puerto Rico, a Puerto Rico
corporation.

“Crown PT”: Crown Castle PT Inc., a Delaware corporation.

“Crown South”: Crown Castle South LLC, a Delaware limited liability company.

“Crown USA”: Crown Castle USA Inc., a Pennsylvania corporation.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, fraudulent
conveyance or transfer, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender”: any Lender that defaults in its obligation to make any Loan
hereunder.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction within the United States. For purposes of clarity, “Domestic
Subsidiary” shall not include any Subsidiary organized under the laws of Puerto
Rico.

“EBITDA”: for any Person for any period, the net income (loss) of such Person
for such period, plus cumulative effect of change in accounting principle,
income (loss) from discontinued operations, minority interests, credit
(provision) for income taxes, interest expense, amortization of deferred
financing costs, interest and other income (expense), depreciation, amortization
and accretion, operating stock-based compensation charges, asset write-down
charges and restructuring charges (credits).

“Environmental Laws”: any and all Requirements of Law regulating, relating to or
imposing liability or standards of conduct concerning protection of the
environment.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which The Royal Bank of Scotland plc is offered Dollar deposits
at or about 11:00 A.M., New York City time, two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.

 

10



--------------------------------------------------------------------------------

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

  

Eurodollar Base Rate

      1.00 - Eurocurrency Reserve Requirements   

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of CC Operating, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
and (iv) an amount equal to the aggregate net non-cash loss on the Disposition
of property by CC Operating and the Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income over (b) the sum, without
duplication, of (i) an amount equal to the amount of all non-cash credits
included in arriving at such Consolidated Net Income, (ii) the aggregate amount
actually paid by CC Operating and the Subsidiaries in cash during such fiscal
year on account of Capital Expenditures or Investments permitted by
Section 7.7(i) (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year to
the extent accompanying permanent optional reductions of the Revolving
Commitments and all optional prepayments of the Term Loans during such fiscal
year, (iv) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Term Loans) of CC Operating and the Subsidiaries made
during such fiscal year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital for such fiscal year,
(vi) an amount equal to the aggregate net non-cash gain on the Disposition of
property by CC Operating and the Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
included in arriving at such Consolidated Net Income, and (vii) the aggregate
amount of dividends paid by CC Operating during such fiscal year pursuant to
Section 7.6(b)(iii), and (c)(ii) (other than dividends paid with proceeds of
Revolving Loans).

 

11



--------------------------------------------------------------------------------

“Excess Cash Flow Application Date”: as defined in Section 2.9(d).

“Excluded Indebtedness”: (a) any Indebtedness incurred pursuant to Section 7.2
(excluding clause (m)(ii) thereof) and (b) any Indebtedness incurred pursuant to
Section 7.2(m)(ii) if, after giving effect thereto, the Consolidated Leverage
Ratio (calculated as of the last day of the most recently completed fiscal
quarter on a pro forma basis as if such Indebtedness was incurred on the first
day of such quarter) is less than or equal to 7.00 to 1.00.

“Existing Credit Agreement”: the Credit Agreement, dated as of July 27, 2005, by
and among Crown Castle Operating Company, as Borrower, Crown Castle
International Corp. and certain of its subsidiaries, as Guarantors, and KeyBank
National Association, as Administrative Agent.

“Extending Lender”: as defined in Section 2.3(d).

“Extension Date”: as defined in Section 2.3(d).

“FAA”: the Federal Aviation Administration or any Governmental Authority at any
time substituted therefor.

“Facility”: each of (a) the Term Loans (the “Term Loan Facility”) and (b) the
Revolving Commitments and the extensions of credit made thereunder (the
“Revolving Facility”).

“FCC”: the Federal Communications Commission or any Governmental Authority at
any time substituted therefor.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by The Royal Bank of Scotland plc from
three federal funds brokers of recognized standing selected by it.

“Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

12



--------------------------------------------------------------------------------

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the Closing Date and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then CC Operating and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating CC Operating’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
CC Operating, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governing Documents”: collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, certificate
of formation, limited liability company agreement, partnership agreement or
other formation or constituent documents of such Person.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“GTE JV”: Crown Castle GT Holding Company LLC, a Delaware limited liability
company.

“Guarantied Obligations”: as defined in Section 11.1.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Guaranty”: the guarantee of each Guarantor set forth in Section 11.

“Holdings”: as defined in the preamble hereto.

 

13



--------------------------------------------------------------------------------

“Holdings Debt Agreements”: the collective reference to the agreements in
existence on the Closing Date governing the 4% Senior Notes Due 2010 and the
Holdings Existing Preferred Stock.

“Holdings Existing Preferred Stock”: the 6.25% Convertible Preferred Stock.

“Increase Joinder”: as defined in Section 2.23.

“Incremental Term Loan Commitment”: as defined in Section 2.23.

“Incremental Term Loans”: as defined in Section 2.23.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price (to the extent determinable) of property
or services (other than current trade payables incurred in the ordinary course
of such Person’s business); provided that to the extent any such obligation is
reflected as a liability on the balance sheet of such Person, such obligation
shall in any event be considered “Indebtedness”, (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all redeemable preferred Capital Stock of such
Person, (h) all Contingent Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation and (j) for the purposes of Sections 7.2 and
8(e) only, all obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

14



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Revolving Loan that is an ABR Loan or a
Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, with the consent
of all Lenders under the relevant Facility, nine or twelve) months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, with the consent of
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(b) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loans, as the case may be;

(c) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and

(d) the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”: as defined in Section 7.7.

“Issuer Entity”: Crown Castle Towers LLC, a Delaware limited liability company.

 

15



--------------------------------------------------------------------------------

“Issuing Lender”: The Royal Bank of Scotland plc and any other Revolving Lender
selected by the Borrower that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder and that has been approved in writing by the
Administrative Agent as an “Issuing Lender” hereunder, in each case in its
capacity as issuer of any Letter of Credit.

“Last Response Date”: as defined in Section 2.3(d).

“L/C Commitment”: $25,000,000.

“L/C Fee Payment Date”: (a) the third Business Day following the last day of
each March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
maximum amount available to be drawn as of that time or at any time thereafter
under then outstanding Letters of Credit and (b) the aggregate amount of
drawings under Letters of Credit that have not then been reimbursed pursuant to
Section 3.5.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Lenders other than the Issuing Lender that issued
such Letter of Credit.

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.1(a).

“License”: any license, authorization, permit, consent, franchise, ordinance,
registration, certificate, agreement, determination or other right filed with,
granted by, or entered into by a Governmental Authority which permits or
authorizes the ownership, construction, management or maintenance of a Tower
Site or the use of a Tower Site for communications.

“Licensing Authority”: a Governmental Authority that has granted a License.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“LM Acquisitions”: LM Acquisitions LLC, a Delaware limited liability company.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, Letters of Credit, any
Note and any Increase Joinder.

 

16



--------------------------------------------------------------------------------

“Loan Parties”: Holdings, CC Operating, CC Puerto Rico and each Subsidiary that
is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Management Agreement”: the Management Agreement between the Manager and the
Asset Entities (other than Crown Atlantic and Crown GT), and the immediate
parents of Crown Atlantic and Crown GT, dated as of June 8, 2005.

“Manager”: the manager described in the Management Agreement, which as of the
Closing Date is Crown USA, or a replacement manager selected in accordance with
the Tower Notes Indenture.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of CC Operating and
the Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Towers”: as of any date of determination, any Tower Sites or any group
or set of Tower Sites wheresoever located to which more than 10% of Consolidated
Adjusted EBITDA for any of the immediately prior four fiscal quarters is
attributable.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Mountain Union Acquisition”: the acquisition, directly or indirectly, by Crown
06 of substantially all of the issued and outstanding Capital Stock of Mountain
Union Telecom, LLC.

“Multi-employer Plan”: a Plan that is a multi-employer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Flow”: as of any date of determination, the Net Operating Income for
any period ended as of the most recently ended calendar quarter for which
financial statements have been required to be delivered pursuant to
Section 6.1(d), less the management fee payable pursuant to the Management
Agreement in an amount equal to 10% of Operating Revenues for such period;
provided that (a) in calculating Net Cash Flow for any twelve month period
ending prior to and during the first three full calendar months following
acquisition of a Tower Site, Net Cash Flow for such Tower Site shall be equal to
the Annualized Net Cash Flow of such Tower Site, and (b) in calculating Net Cash
Flow for any twelve month period ending after the third full

 

17



--------------------------------------------------------------------------------

calendar month of ownership of such Tower Site and through the date that the
Tower Site has been owned by an Asset Entity for twelve full calendar months,
Net Cash Flow for such Tower Site shall be equal to the Net Operating Income
annualized based upon the number of full calendar months of ownership of such
Tower Site, less the management fee payable pursuant to the Management Agreement
in an amount equal to 10% of the actual Operating Revenues of such Tower Site,
annualized based upon such period of ownership.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (b) in connection with any issuance or sale of Capital
Stock or any incurrence of Indebtedness, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“Net Operating Income”: for any period, the amount by which Operating Revenues
exceed Operating Expenses (excluding management fees payable pursuant to the
Management Agreement, interest, income taxes, depreciation, accretion and
amortization).

“Non-Excluded Taxes”: as defined in Section 2.17(a).

“Non-Extending Lender”: as defined in Section 2.3(d).

“Non-U.S. Lender”: as defined in Section 2.17(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower or any other Loan Party to the Administrative Agent
or to any Lender (or, in the case of Swap Agreements, any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Swap Agreement entered into with any Lender or any Affiliate of any Lender
(including any counterparty that was a Lender or an Affiliate of a Lender at the
time such Swap Agreement was

 

18



--------------------------------------------------------------------------------

entered into) or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Operating Expenses”: for any period, without duplication, all direct costs and
expenses relating to such period for operating and maintaining the Tower Sites
determined as provided in the Tower Notes Indenture.

“Operating Revenues”: for any period, without duplication, all net revenues of
the Asset Entities from operation of the Tower Sites or otherwise arising in
respect of the Tower Sites which are properly allocable to the Tower Sites for
the applicable period in accordance with GAAP, including, without limitation,
all revenues from the leasing, subleasing, licensing, concessions or other grant
of the right of the possession, use or occupancy of all or any portion of the
Tower Sites or personalty located thereon, proceeds from rental or business
interruption insurance relating to business interruption or loss of income for
the period in question and any other items of revenue which would be included in
operating revenues under GAAP; but excluding the impact on revenues of
accounting for leases with fixed escalators as required by SFAS No. 13, proceeds
from abatements, reductions or refunds of real estate or personal property taxes
relating to the Tower Sites, dividends on insurance policies relating to the
Tower Sites, condemnation proceeds arising from a temporary taking of all or a
part of any Tower Sites, security and other deposits until they are forfeited by
the depositor, advance rentals until they are earned, proceeds from a sale,
financing or other disposition of the Tower Sites or any part thereof or
interest therein and other non-recurring revenues as reasonably determined by
the Servicer (as that term is defined in the Tower Notes Indenture) in
accordance with the Tower Notes Indenture Documents, insurance proceeds (other
than proceeds from rental or business interruption insurance), other
condemnation proceeds, capital contributions or loans to any of the Asset
Entities and disbursements to any of the Asset Entities from the Reserves (as
that term is defined in the Tower Notes Indenture).

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(c).

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Borrower Subordinated Indebtedness”: Indebtedness of CC Operating to
Holdings which is evidenced by a promissory note substantially identical to
Exhibit I.

 

19



--------------------------------------------------------------------------------

“Permitted Communications Facilities”: communications tower facilities,
broadcast facilities or other facilities related to the provision of broadcast
or wireless telecommunications services.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which CC Operating or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement”: the Pledge and Security Agreement to be executed and
delivered by Holdings, CC Operating, Crown 06, Crown Operating and Crown USA,
substantially in the form of Exhibit A-1, as the same may be amended,
supplemented or otherwise modified from time to time.

“Post Petition Interest”: as defined in Section 11.4.

“Prepayment Date”: as defined in Section 2.15(d).

“Prepayment Option Notice”: as defined in Section 2.15(d).

“Pro Forma Balance Sheets”: as defined in Section 4.1(a).

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Recovery Event”: any settlement of or payment in respect of any casualty or
other insured claim or any taking under power of eminent domain, condemnation or
similar proceeding relating to any asset of CC Operating or any Subsidiary.

“Refunded Swingline Loans”: as defined in Section 2.5(b).

“Refunding Date”: as defined in Section 2.5(c).

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters
of Credit.

 

20



--------------------------------------------------------------------------------

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by CC Operating or any Subsidiary in
connection therewith that are not applied to prepay the Term Loans or reduce the
Revolving Commitments pursuant to Section 2.9(b) as a result of the delivery of
a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which CC
Operating has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that CC Operating (directly or indirectly through a Subsidiary) intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire or repair capital assets useful in its
business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
CC Operating’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which CC Operating shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in CC Operating’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Lender”: as defined in Section 2.3(d).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. Section 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding. The Term Loans outstanding and Revolving Commitments in effect (or,
when applicable, Revolving Extensions of Credit outstanding) of any Defaulting
Lender shall be excluded for purposes of any vote of the Required Lenders.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
final order of an arbitrator or a court or other Governmental Authority, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

21



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, chief financial
officer, chief accounting officer or treasurer of CC Operating, but in any
event, with respect to financial matters, the chief financial officer of CC
Operating.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on such
Lender’s addendum or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The amount of the Total Revolving Commitments as
of the Closing Date is $250,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: as defined in the definition of “Facility”.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.1(b).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the Revolving Extensions of Credit of such
Lender constitutes of the aggregate Revolving Extensions of Credit of all
Lenders then outstanding).

“Revolving Termination Date”: the date that is 364 days after the Closing Date,
subject to extension as provided in Section 2.3(d).

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Securitization Debt Service Coverage Ratio”: as of the end of any fiscal
quarter, the ratio of Net Cash Flow of the Asset Entities for the twelve month
period then ended to the amount of interest that the Tower Notes Issuers will be
required to pay over the succeeding twelve months on the principal balance of
the Tower Notes (less amounts, if any, in the

 

22



--------------------------------------------------------------------------------

Liquidated Tower Replacement Account, as that term is defined in the Tower Notes
Indenture), assuming that all Tower Notes then outstanding (determined in
accordance with the Tower Notes Indenture) will be outstanding for such
twelve-month period, and that the interest rate on the Class A-FL Notes issued
pursuant to the Tower Notes Indenture of each series of Tower Notes is equal to
(and determined on the same basis as) the interest rate on the Class A-FX Notes
issued pursuant to the Tower Notes Indenture for such series and determined
without giving effect to any reduction in interest related to any Value
Reduction Amount, as that term is defined in the Tower Notes Indenture.

“Security Agreement”: the Security Agreement to be executed and delivered by CC
Operating, substantially in the form of Exhibit A-2, as the same may be amended,
supplemented or otherwise modified from time to time.

“Security Documents”: the collective reference to the Pledge Agreement, the
Security Agreement, the Control Agreements, any separate guarantee agreement
entered into by any Subsidiary in order to guarantee the Obligations and all
other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise” after giving effect to the expected value
of rights of indemnity, contribution and subrogation, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured after giving effect to the
expected value of rights of indemnity, contribution and subrogation, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business, and (d) such Person will be able to pay its
debts as they mature after giving effect to the expected value of rights of
indemnity, contribution and subrogation. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Change of Control”: a “Change of Control” or any defined term having
a comparable purpose contained in the documentation governing any Indebtedness
of Holdings or CC Operating in an aggregate principal amount exceeding
$10,000,000 or in the Tower Notes Indenture.

 

23



--------------------------------------------------------------------------------

“Subordinated Indebtedness”: any unsecured Indebtedness of the Borrower, no part
of the principal of which is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption or mandatory prepayment) prior to the
repayment of the Loans and repayment or termination of L/C Obligations and the
payment of principal and interest of which and other obligations of the Borrower
in respect thereof are subordinated to the prior payment in full of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.

“Subordinated Obligations”: as defined in Section 11.4.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person; provided that, except as otherwise specified in this
Agreement, Unrestricted Subsidiaries shall be deemed not to constitute
“Subsidiaries” for the purposes of this Agreement (other than the definitions of
“Unrestricted Borrower Subsidiary”, “Unrestricted Holdings Subsidiary” and
“Unrestricted Subsidiary” and Sections 4.1(b), 4.6, 4.7, 4.10, 4.15, 4.17 and
7.15). Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
CC Operating.

“Subsidiary Guarantor”: Crown 05, Crown 06, Crown Operating, LM Acquisitions and
any Person that becomes a party to this Agreement as a “Guarantor” pursuant to
Section 6.10 hereof or any other provision of this Agreement or any Loan
Document.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings, CC Operating
or the Subsidiaries shall be a Swap Agreement.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.4 in an aggregate principal amount at any one time
outstanding not to exceed $15,000,000.

“Swingline Lender”: The Royal Bank of Scotland plc, in its capacity as the
lender of Swingline Loans.

“Swingline Loans”: as defined in Section 2.4(a).

“Swingline Participation Amount”: as defined in Section 2.5(c).

 

24



--------------------------------------------------------------------------------

“Term Loan”: as defined in Section 2.1(a). The aggregate outstanding principal
amount of the Term Loans on the Closing Date is $1,000,000,000.

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Term Loans (other than any Incremental Term Loans) in an aggregate
principal amount not to exceed the amount set forth under the heading “Term Loan
Commitment” opposite such Lender’s name on such Lender’s addendum or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
total amount of the Term Loan Commitments as of the Closing Date is
$1,000,000,000.

“Term Loan Facility”: as defined in the definition of “Facility”.

“Term Loan Increase Effective Date”: as defined in Section 2.23.

“Term Loan Lender”: each Lender that holds a Term Loan.

“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding.

“Term Loan Prepayment Amount”: as defined in Section 2.15(d).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Tower Notes”: any notes issued from time to time pursuant to the Tower Notes
Indenture.

“Tower Notes Guarantor”: CC Towers Guarantor LLC, a Delaware limited liability
company that is wholly owned by CC Towers Holding and that owns all of the
issued and outstanding Equity Interests of the Issuer Entity.

“Tower Notes Indenture”: the Indenture between the Tower Notes Issuers, as
issuers of the Tower Notes, and JPMorgan Chase Bank, N.A., as Indenture Trustee,
dated as of June 1, 2005.

“Tower Notes Indenture Documents”: the Tower Notes Indenture, the Notes issued
pursuant thereto, and the Indenture Supplement, Guaranty, Management Agreement,
Cash Management Agreement (as defined in the Tower Notes Indenture), Servicing
Agreement, Pledge Agreement, Account Control Agreement (as defined in the Tower
Notes Indenture) and other material agreements, documents and instruments
executed or delivered in connection with the Tower Notes Indenture.

 

25



--------------------------------------------------------------------------------

“Tower Notes Issuers”: the Issuer Entity, Crown Communication, Crown NY, Crown
PR, Crown PT and Crown South.

“Tower Sites” : the wireless communications towers that are part of the assets
of the Asset Entities.

“Tower SPV”: a Wholly Owned Subsidiary of CC Operating formed for the sole
purpose of holding communications tower facilities.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unrestricted Borrower Subsidiary”: (a) any Subsidiary created, acquired or
activated by CC Operating or any Subsidiary after the date hereof and designated
as such by CC Operating substantially concurrently with such creation,
acquisition or activation and (b) any Subsidiary of such designated Subsidiary;
provided that (i) at no time shall any creditor of any such Subsidiary have any
claim (whether pursuant to a Contingent Obligation, by operation of law or
otherwise) against Holdings or any of its other Subsidiaries (other than another
Unrestricted Borrower Subsidiary) in respect of any Indebtedness or other
obligation of any such Subsidiary; (ii) neither of Holdings nor any of its
Subsidiaries (other than another Unrestricted Borrower Subsidiary) shall become
a general partner of any such Subsidiary; (iii) no default with respect to any
Indebtedness of any such Subsidiary (including any right which the holders
thereof may have to take enforcement action against any such Subsidiary) shall
permit (upon notice, lapse of time or both) any holder of any Indebtedness of
Holdings or its other Subsidiaries (other than another Unrestricted Borrower
Subsidiary) to declare a default on such other Indebtedness or cause the payment
thereof to be accelerated or payable prior to its final scheduled maturity;
(iv) all Capital Stock of such Subsidiary shall be held at all times by an
Unrestricted Subsidiary SPV, either directly or (through one or more
Unrestricted Borrower Subsidiaries) indirectly; and (v) at the time of such
designation, no Default or Event of Default shall have occurred and be
continuing or would result therefrom.

“Unrestricted Holdings Subsidiary”: (a) any Subsidiary of Holdings (other than
CC Operating and the Subsidiaries) (i) created, acquired or activated by
Holdings or any of its Subsidiaries (other than CC Operating and the
Subsidiaries) after the date hereof and designated as such by Holdings
substantially concurrently with such creation, acquisition or activation or
(ii) designated as such by Holdings as of the date of this Agreement and (b) any
Subsidiary of such designated Subsidiary; provided that (i) at no time shall any
creditor of any such Subsidiary have any claim (whether pursuant to a Contingent
Obligation, by operation of law or otherwise) against Holdings or any of its
other Subsidiaries (other than another Unrestricted Holdings Subsidiary) in
respect of any Indebtedness or other obligation of any such Subsidiary;
(ii) neither Holdings nor any of its Subsidiaries (other than another
Unrestricted Holdings Subsidiary) shall become a general partner of any such
Subsidiary; (iii) no default with respect to any Indebtedness of any such
Subsidiary (including any right which the holders thereof may have to

 

26



--------------------------------------------------------------------------------

take enforcement action against any such Subsidiary) shall permit (upon notice,
lapse of time or both) any holder of any Indebtedness of Holdings or its other
Subsidiaries (other than another Unrestricted Holdings Subsidiary) to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its final scheduled maturity; (iv) all Capital
Stock of such Subsidiary shall be held at all times by an Unrestricted
Subsidiary SPV, either directly or (through one or more Unrestricted Holdings
Subsidiaries) indirectly; and (v) at the time of such designation, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom.

“Unrestricted Subsidiaries”: the collective reference to the Unrestricted
Borrower Subsidiaries and the Unrestricted Holdings Subsidiaries. It is
understood that Unrestricted Subsidiaries shall be disregarded for the purposes
of any calculation pursuant to this Agreement relating to financial matters with
respect to CC Operating or Holdings, except as explicitly set forth in the
definition of the term “Consolidated Adjusted EBITDA.” Notwithstanding anything
to the contrary contained in this Agreement, (x) the Australian Subsidiary shall
not be an Unrestricted Subsidiary, (y) the GTE JV shall not be an Unrestricted
Subsidiary and (z) no Tower SPV, Unrestricted Subsidiary SPV, Tower Notes
Guarantor, Issuer Entity or Asset Entity shall be an Unrestricted Subsidiary.

“Unrestricted Subsidiary SPV”: a Wholly Owned Subsidiary of Holdings or CC
Operating, as the case may be, formed for the sole purpose of holding the
Capital Stock of one or more Unrestricted Subsidiaries.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries. In
order for a Person to qualify as a “Wholly Owned Subsidiary” of CC Operating or
any of its Subsidiaries, such Person must also be a Subsidiary.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of CC Operating.

“Wholly Owned Qualifying Subsidiary Guarantor”: any Wholly Owned Subsidiary
Guarantor organized under the laws of any jurisdiction within the United States
or Australia.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to Holdings, CC Operating and the Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given

 

27



--------------------------------------------------------------------------------

to them under GAAP, (ii) the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, (iii) the word
“incur” shall be construed to mean incur, create, issue, assume, become liable
in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights and
(v) references to Contractual Obligations (including the Loan Documents) shall,
unless otherwise specified, be deemed to refer to such Contractual Obligations
as amended, restated, supplemented, replaced, refinanced or otherwise modified
from time to time to the extent such amendment, restatement, supplement,
replacement, refinancing or modification is permitted by the terms of this
Agreement or the other Loan Documents.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) For the purposes of calculating Consolidated Adjusted EBITDA for any fiscal
quarter (each, a “Reference Period”) pursuant to any determination of the
financial condition covenants set forth in Section 7.1, (i) if at any time
during such Reference Period CC Operating or any Subsidiary shall have made any
Material Disposition, the Consolidated Adjusted EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated Adjusted EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated Adjusted EBITDA (if negative) attributable thereto for such
Reference Period, and (ii) if at any time during such Reference Period CC
Operating or any Subsidiary shall have made any Material Acquisition, the
Consolidated Adjusted EBITDA for such Reference Period shall be calculated after
giving pro forma effect thereto (including the incurrence or assumption of any
Indebtedness in connection therewith) as if such Material Acquisition (and the
incurrence or assumption of any such Indebtedness) occurred on the first day of
such Reference Period; provided that solely for purposes of calculating the
Consolidated Leverage Ratio referred to in the proviso in Section 7.6(c)(ii), if
the Mountain Union Acquisition is consummated on or prior to July 31, 2006, the
Consolidated Leverage Ratio for the fiscal quarter ending June 30, 2006 shall be
calculated after giving pro forma effect thereto (including the incurrence or
assumption of any Indebtedness in connection therewith) as if the Mountain Union
Acquisition (and the incurrence or assumption of any such Indebtedness) occurred
on the first day of such fiscal quarter. As used herein, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (x) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (y) involves the payment of consideration by CC Operating and
the Subsidiaries in excess of $1,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to CC Operating or any Subsidiary (any such

 

28



--------------------------------------------------------------------------------

gross proceeds that are non-cash proceeds shall be valued at (A) in the case of
notes or other debt securities, the initial principal amount thereof and
(B) otherwise, fair market value) in excess of $1,000,000.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Loans; Commitments.

(a) Subject to the terms and conditions hereof, each Term Loan Lender severally
agrees to make a term loan (each, a “Term Loan”) to the Borrower on the Closing
Date in an amount not to exceed the Term Loan Commitment of such Lender. The
Term Loans may from time to time be Eurodollar Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.10.

(b) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Percentage of the sum of (i) the L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. During the Revolving
Commitment Period the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.10.

2.2 Procedure for Borrowing. In order to effect a borrowing hereunder, the
Borrower shall give the Administrative Agent written irrevocable notice (which
notice must be received by the Administrative Agent prior to 12:00 Noon, New
York City time, (a) three Business Days prior to the requested Borrowing Date,
in the case of Eurodollar Loans, or (b) one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the Facility under
which such borrowing is to be made, (ii) the amount and Type of Loans to be
borrowed, (iii) the requested Borrowing Date and (iv) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Any Loans made on the Closing
Date shall initially be ABR Loans and unless otherwise agreed by the
Administrative Agent in its sole discretion, no Loan may be made as, converted
into or continued as a Eurodollar Loan with an Interest Period longer than 30
days prior to the date that is 30 days after the Closing Date. Each borrowing
shall be in an aggregate amount equal to (x) in the case of ABR Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if the then
aggregate Available Revolving Commitments are less than $5,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments are less than $5,000,000, such lesser amount); provided that the
Swingline Lender may request, on behalf of the Borrower, borrowings under the
Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.5; and provided, further, that Revolving Loans that refund draws under
the Letters of Credit or Swingline Loans may be in amounts less

 

29



--------------------------------------------------------------------------------

than specified above. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each relevant Lender thereof. Each
relevant Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the relevant Lenders and in like funds as received by the
Administrative Agent.

2.3 Repayment of Loans; Early Maturity; Extension Option.

(a) The Term Loans of each Term Loan Lender shall mature in consecutive
quarterly installments (each due on the last day of each calendar quarter),
commencing on September 1, 2006, each of which shall be in an amount equal to
such Lender’s Term Loan Percentage multiplied by (i) in the case of each such
installment other than the one described in clause (ii) hereof, 0.25% of the
aggregate outstanding principal amount of Term Loans made on the Closing Date
and (ii) in the case of the last such installment (which shall be due on June 1,
2014), the entire remaining outstanding principal amount of Term Loans.

(b) (i) All then outstanding Revolving Loans shall be repaid, and all then
outstanding Revolving Commitments shall be terminated, on the Revolving
Termination Date and (ii) all then outstanding Term Loans shall be repaid on
June 1, 2014.

(c) Notwithstanding anything to the contrary in this Agreement, all outstanding
Loans shall be repaid and all outstanding Commitments shall be terminated on the
date that is six months prior to the date of any scheduled maturity or
redemption of the Holdings Existing Preferred Stock (unless the Holdings
Existing Preferred Stock has been amended, amended and restated, replaced,
refinanced or otherwise modified so that the scheduled maturity or redemption
date thereof is at least six months after the maturity date of all outstanding
Term Loans) or any preferred stock issued by Holdings after the Closing Date
that has a maturity date earlier than six months following the maturity date of
all outstanding Term Loans. For avoidance of doubt, if any preferred stock of
Holdings is refinanced or otherwise extended such that it becomes scheduled to
mature or be redeemed on a later date, such preferred stock will be considered
thereafter to be scheduled to mature or be redeemed on such later date.

(d) At least 45 days but not more than 60 days prior to the Revolving
Termination Date, the Borrower may, by written notice to the Administrative
Agent (which notice the Administrative Agent shall promptly transmit to each
Revolving Lender), request that each Revolving Lender agree to an extension of
the Revolving Termination Date for a period of 364 days from its then scheduled
expiration. Each Revolving Lender shall respond to such extension request (each
such response being delivered to the Administrative Agent) in accordance with
instructions provided by the Administrative Agent (which response shall not be
required earlier than 30 days (such date, the “Last Response Date”) prior to the
Revolving Termination Date), with the failure of any Revolving Lender to respond
being deemed to be a negative response. Each Revolving Lender shall decide in
its sole discretion whether or not to

 

30



--------------------------------------------------------------------------------

agree to such extension of the Revolving Termination Date. So long as the
Majority Facility Lenders (including, for this purpose any Replacement Lender
(as defined below) and excluding any Non-Extending Lender (as defined below))
under the Revolving Facility have approved such extension request and no Default
or Event of Default is in existence at such time, then each Revolving Lender
that has responded affirmatively as set forth above (each such Revolving Lender,
an “Extending Lender”) shall be deemed to have agreed (such agreement to become
effective on the then effective Revolving Termination Date (such date, as
“Extension Date”)) to cause the Revolving Termination Date to be extended as to
each Extending Lender until the date which is 364 days after the then effective
Revolving Termination Date. In the event that one or more Revolving Lenders
(each, a “Non-Extending Lender”) do not agree to such extension, the Borrower
may elect, with respect to each such Non-Extending Lender, on or before the
Revolving Termination Date then in effect, to have, with the consent of the
Administrative Agent, another bank or financial institution or entity (each, a
“Replacement Lender”) acquire the Revolving Commitment of and Revolving Loans
owing to each such Non-Extending Lender, which assignment of each such
Non-Extending Lender’s Revolving Commitment and Revolving Loans shall be
effected pursuant to an Assignment and Assumption executed by the applicable
Non-Extending Lender, such other bank or financial institution or entity, the
Borrower and the Administrative Agent. On such Extension Date, the Revolving
Commitment of any Non-Extending Lender shall, unless assigned in accordance with
the immediately preceding sentence, automatically terminate in whole without any
further notice or other action by the Borrower, such Non-Extending Lender or any
other Person and all principal, interest and fees owing to such Non-Extending
Lender shall be paid in full by the Borrower; provided that such Non-Extending
Lender’s rights under Section 2.16, 2.17, 2.18, 2.22 and 10.5 shall survive the
Extension Date for such Non-Extending Lender as to matters occurring on or prior
to such date.

2.4 Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swingline loans (“Swingline Loans”) to the Borrower; provided that
(i) the aggregate principal amount of Swingline Loans outstanding at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Revolving Loans hereunder, may exceed the Swingline
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only.

(b) The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date.

 

31



--------------------------------------------------------------------------------

2.5 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 2:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.5(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.5(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.5(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest

 

32



--------------------------------------------------------------------------------

payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided, however, that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.5(b) and to purchase participating interests pursuant to
Section 2.5(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.6 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a nonrefundable commitment fee for the period from and
including the Closing Date to the last day of the Revolving Commitment Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Termination Date.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

2.7 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Revolving Commitments or, from time to time, to reduce the amount
of the Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple of $1,000,000 in excess thereof, and shall
reduce permanently the Revolving Commitments then in effect.

2.8 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of

 

33



--------------------------------------------------------------------------------

Eurodollar Loans and at least one Business Day prior thereto in the case of ABR
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans or ABR Loans; provided that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.18. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Prepayments of Term Loans pursuant to this Section 2.8 shall be at par
plus accrued interest on the amount prepaid.

2.9 Mandatory Prepayments and Commitment Reductions.

(a) If any Indebtedness shall be incurred by CC Operating or any Subsidiary
(excluding any Excluded Indebtedness), (i) in the case of the incurrence of
Indebtedness in the form of Additional Tower Notes, the proceeds thereof shall,
as soon as such proceeds become available to the Issuer Entity, but in any event
no later than the next Payment Date (as that term is defined in the Tower Notes
Indenture) in respect of the Collection Period (as that term is defined in the
Tower Notes Indenture) in which such Additional Tower Notes are issued, be
applied toward the prepayment of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 2.9(e) in an amount equal to the
lesser of (y) 100% of the aggregate face amount of such Additional Tower Notes,
net of any expenses reasonably incurred by the Issuers in connection with such
issuance, or (z) if such proceeds are deposited into the Collection Account, the
amount available to be distributed to or at the direction of the Issuer Entity
pursuant to clause Twentieth of Section 5.01(a) of the Tower Notes Indenture on
such next Payment Date and (ii) in the case of the incurrence of all other
Indebtedness, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such incurrence toward the prepayment of the Term Loans
and the reduction of the Revolving Commitments as set forth in Section 2.9(e).

(b) If any Capital Stock shall be issued by Holdings or any of its Subsidiaries
(excluding Capital Stock issued to CC Operating or any other Subsidiary of
Holdings or otherwise issued by Holdings and contributed to CC Operating solely
for the purpose of making an Investment permitted by Section 7.7(i)), an amount
equal to 50% of the Net Cash Proceeds thereof shall be applied on the date of
such incurrence toward the prepayment of the Term Loan and the reduction of the
Revolving Commitments as set forth in Section 2.9(e).

(c) If on any date CC Operating or any Subsidiary shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, unless such proceeds are
required to be applied to the redemption of the Tower Notes pursuant to the
Tower Notes Indenture or a Reinvestment Notice shall be delivered in respect
thereof, such Net Cash Proceeds shall be applied on such date toward the
prepayment of the Term Loans and the reduction of the Revolving Commitments as
set forth in Section 2.9(e); provided that, notwithstanding the

 

34



--------------------------------------------------------------------------------

foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales and Recovery
Events that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $20,000,000 in any fiscal year of CC
Operating and (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans and the reduction of
the Revolving Commitments as set forth in Section 2.9(e).

(d) If, for any fiscal year of CC Operating commencing with the fiscal year
ending December 31, 2006, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply 50% of such Excess Cash
Flow toward the prepayment of the Term Loans and the reduction of the Revolving
Commitments as set forth in Section 2.9(e); provided that if the Cash Trap
Condition has occurred and is continuing, then only that portion of Excess Cash
Flow that is distributed to CC Operating by the Subsidiaries shall be required
to be applied pursuant to this Section 2.9(d). Each such prepayment and
commitment reduction shall be made on a date (an “Excess Cash Flow Application
Date”) no later than five days after the earlier of (i) the date on which the
financial statements of CC Operating referred to in Section 6.1(a), for the
fiscal year with respect to which such prepayment is made, are required to be
delivered to the Lenders and (ii) the date such financial statements are
actually delivered.

(e) Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to Section 2.9 shall be applied, first, to prepay the
Term Loans and, second, to reduce permanently the Revolving Commitments;
provided that any prepayments and commitment reductions made pursuant to
Section 2.9(c) shall be made on a pro rata basis to the prepayment of Terms
Loans and to reduce permanently the Revolving Commitments. Any reduction of the
Revolving Commitments shall be accompanied by prepayment of the Revolving Loans
and/or Swingline Loans to the extent, if any, that the Total Revolving
Extensions of Credit exceed the amount of the Total Revolving Commitments as so
reduced; provided that if the aggregate principal amount of Revolving Loans and
Swingline Loans then outstanding is less than the amount of such excess (because
L/C Obligations constitute a portion thereof), the Borrower shall, to the extent
of the balance of such excess, replace outstanding Letters of Credit and/or
deposit an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Lenders on terms and conditions
satisfactory to the Administrative Agent. The application of any prepayment
pursuant to Section 2.9 shall be made, first, to ABR Loans and, second, to
Eurodollar Loans. Each prepayment of the Loans under Section 2.9 (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

2.10 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent at least three Business Days’ prior
written irrevocable notice of such election; provided that any such conversion
of Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior written irrevocable notice of such election (which

 

35



--------------------------------------------------------------------------------

notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan under a particular Facility may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving written
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations; and
provided further that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso each such Loan shall be automatically
converted to a Eurodollar Loan with an Interest Period of one month on the last
day of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.11 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than twenty
Eurodollar Tranches shall be outstanding at any one time.

2.12 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity,

 

36



--------------------------------------------------------------------------------

by acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.13 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar

 

37



--------------------------------------------------------------------------------

Loans under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.

2.15 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the Revolving
Commitments of the Lenders shall be made pro rata according to the respective
Term Loan Commitments or Revolving Commitments, as the case may be, of the
relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Loan Lenders (except as otherwise provided in Section 2.15(d)). In the
event of any optional or mandatory prepayment of Term Loans made at a time when
both Term Loans made on the Closing Date and Incremental Term Loans remain
outstanding, the aggregate amount of such prepayment shall be allocated between
such Loans pro rata based on the aggregate principal amount of outstanding Loans
of each such type. Any prepayment of Term Loans shall be applied (i) in the case
of prepayments made pursuant to Section 2.8, to reduce the remaining scheduled
repayments of Term Loans as directed by the Borrower and (ii) in the case of
prepayments made pursuant to Section 2.9, (A) first, to reduce, in direct order
of maturity, the scheduled repayments of the Term Loans on the two consecutive
scheduled payment dates next following the date of such prepayment unless and
until each such scheduled repayment has been eliminated as a result of
reductions hereunder and (B) second, to reduce ratably the remaining scheduled
repayments of the Term Loans. Amounts repaid or prepaid on account of the Term
Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) Notwithstanding anything to the contrary in this Agreement, with respect to
the amount of any mandatory prepayment of the Term Loans pursuant to
Section 2.9, that is allocated to Term Loans (such amount, the “Term Loan
Prepayment Amount”), at any time when Revolving Loans remain outstanding, the
Borrower will, in lieu of applying such amount to the prepayment of Term Loans,
on the date specified in Section 2.9 for such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Term Loan
Lender a notice (each, a “Prepayment Option Notice”) as described below. As
promptly as practicable after receiving such notice from the Borrower, the
Administrative Agent will send to each Term Loan Lender a

 

38



--------------------------------------------------------------------------------

Prepayment Option Notice, which shall be in the form of Exhibit G, and shall
include an offer by the Borrower to prepay on the date (each a “Prepayment
Date”) that is 10 Business Days after the date of the Prepayment Option Notice,
the Term Loans of such Lender by an amount equal to the portion of the
Prepayment Amount indicated in such Lender’s Prepayment Option Notice as being
applicable to such Lender’s Term Loans. On the Prepayment Date, (i) the Borrower
shall pay to the relevant Term Loan Lenders the aggregate amount necessary to
prepay that portion of the outstanding relevant Term Loans in respect of which
such Lenders have accepted prepayment as described in the Prepayment Option
Notice and (ii) the Borrower shall pay to the Revolving Lenders an amount equal
to the portion of the Term Loan Prepayment Amount not accepted by the relevant
Lenders, and such amount shall be applied to the prepayment of the Revolving
Loans (and a permanent reduction of the Revolving Commitments).

(e) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall be entitled to recover such amount with interest thereon at the rate per
annum applicable to ABR Loans under the relevant Facility, on demand, from the
Borrower.

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not

 

39



--------------------------------------------------------------------------------

make such payment to the Administrative Agent, the Administrative Agent may
assume that the Borrower is making such payment, and the Administrative Agent
may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

(h) If and whenever any Event of Default has occurred and is continuing, unless
this Agreement expressly provides that such payment or amount shall be allocated
to a particular Lender or to the Lenders under a particular Facility, the
Administrative Agent shall apply all payments made by or on behalf of the
Borrower or any Guarantor and all or any part of Proceeds (as defined in the
Security Documents) constituting Collateral in payment of the Obligations in the
following order: first, to unpaid and unreimbursed costs, expenses and fees of
the Administrative Agent, in its capacity as such (including to reimburse
ratably any other Lender (or its Affiliates) which has advanced any of the same
to the Administrative Agent), second, to the Administrative Agent, for
application by it toward payment of all amounts then due and owing and remaining
unpaid in respect of the Obligations, pro rata among the Lenders (or their
Affiliates) according to the amount of the Obligations then due and owing and
remaining unpaid to the Lenders (or their Affiliates), and third, to the
Administrative Agent, for application by it toward prepayment of the
Obligations, pro rata among the Lenders (or their Affiliates) according to the
amount of the Obligations then held by the Lenders (or their Affiliates). Any
balance of such Proceeds remaining after the Obligations have been paid in full
and all commitments to extend credit under the Loan Documents have terminated
shall be paid over to the Borrower or to whomsoever may be lawfully entitled to
receive the same.

2.16 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.17 and
changes in the rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

40



--------------------------------------------------------------------------------

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender for such reduction; provided that the
Borrower shall not be required to compensate a Lender pursuant to this paragraph
for any amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

(c) A certificate, setting forth a reasonably detailed explanation as to the
reason for any additional amounts payable pursuant to this Section, submitted by
any Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

2.17 Taxes.

(a) all payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or

 

41



--------------------------------------------------------------------------------

former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, (i) the
amounts so payable to the Administrative Agent or such Lender shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 2.17), the Administrative Agent or such Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deduction or withholdings been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority; provided however, that the Borrower shall not
be required to increase any such amounts payable to the Administrative Agent or
any Lender with respect to any Non-Excluded Taxes (x) that are attributable to
the Administrative Agent’s or such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section 2.17 or (y) that are United
States withholding taxes imposed on amounts payable to the Administrative Agent
or such Lender at the time the Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that the Administrative
Agent or such Lender’s assignor (if any) was entitled, pursuant to this
paragraph, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof or other evidence of such payment reasonably
satisfactory to the Administrative Agent. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any Non-Excluded Taxes or Other Taxes
paid by the Lenders or the Administrative Agent (whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority), and any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of fully-completed and executed originals of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or

 

42



--------------------------------------------------------------------------------

881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit H and a copy of a fully completed and
executed original of U.S. Internal Revenue Service Form W-8BEN, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement or
designates a new lending office (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver copies of updated, fully-completed
and executed originals of such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer legally able to deliver any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). Notwithstanding any other provision
of this paragraph, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non-U.S. Lender is not legally able to
deliver.

(e) If the Administrative Agent or any Lender receives a refund in respect of
any amounts paid by the Borrower pursuant to this Section 2.17, which refund in
the sole reasonable judgment of such Administrative Agent or such Lender is
allocable to such payment, it shall pay the amount of such refund to the
Borrower, net of all out-of-pocket expenses of the Administrative Agent or such
Lender; provided however, that the Borrower, upon the request of such Lender or
the Administrative Agent, agrees to repay the amount paid over to the Borrower
to the Administrative Agent or such Lender in the event such Administrative
Agent or the Lender is required to repay such refund. Nothing contained herein
shall interfere with the right of the Administrative Agent or any Lender to
arrange its tax affairs in whatever manner it deems fit nor oblige the
Administrative Agent or any Lender to apply for any refund or to disclose any
information relating to its affairs or any computations in respect thereof.

(f) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.18 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender sustains or incurs as
a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice (or is deemed to have given notice) requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for

 

43



--------------------------------------------------------------------------------

herein (excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.19 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16 or 2.17(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.16
or 2.17(a).

2.20 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.16 or 2.17(a) or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.19 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.16 or 2.17(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.18 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.16 or 2.17(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

2.21 Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6, and a subaccount therein for each applicable
Lender, in which shall be recorded (i) the amount of each Loan made to such
Lender hereunder, the Type of such Loan and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due

 

44



--------------------------------------------------------------------------------

and payable or to become due and payable from the Borrower to such Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent (or, in the case of an assignment not required to be recorded in the
Register in accordance with the provisions of Section 10.6, the assigning
Lender) hereunder from the Borrower and such Lender’s share thereof.

(c) The entries made in the Register shall, to the extent permitted by
applicable law and absent manifest error, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
K-1, K-2 or K-3, respectively, with appropriate insertions as to date and
principal amount.

2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be canceled and (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.18.

2.23 Incremental Term Loans.

(a) Borrower Request. The Borrower may by written notice to the Administrative
Agent prior to June 1, 2014 elect to request the establishment of one or more
new term loan commitments (each, an “Incremental Term Loan Commitment”) by an
amount not in excess of $100,000,000 in the aggregate and in minimum increments
of $50,000,000. Each such notice shall specify (i) the date (each, a “Term Loan
Increase Effective Date”) on which the Borrower proposes that the Incremental
Term Loan Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Person (which, if not a
Lender, an Approved Fund or an Affiliate of a Lender, shall be reasonably
satisfactory to the Administrative Agent and shall become a Lender under this
Agreement pursuant to an Increase Joinder) to whom the Borrower proposes any
portion of such Incremental Term Loan Commitment be allocated and the amounts of
such allocations; provided that any existing Lender approached to provide all or
a portion of the Incremental Term Loan Commitment may elect or decline, in its
sole discretion, to provide such Incremental Term Loan Commitment.

 

45



--------------------------------------------------------------------------------

(b) Conditions. The Incremental Term Loan Commitment shall become effective, as
of such Term Loan Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 5.2 shall be satisfied;

(ii) the proceeds of such Incremental Term Loan Commitment shall be used to
finance all or a portion of the consideration for an Investment to be made in
accordance with Section 7.7(i);

(iii) after giving pro forma effect to the borrowings to be made on the Term
Loan Increase Effective Date, any change in Consolidated Adjusted EBITDA and any
increase in Indebtedness resulting from the consummation of any Investment
concurrently with such borrowings as of the date of the most recent financial
statements delivered pursuant to Section 6.1(a) or (b), Borrower shall be in
compliance with each of the covenants set forth in Section 7.1; and

(iv) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.

(c) Terms of Incremental Term Loans and Incremental Term Loan Commitments. The
terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, identical to the Term Loans (it being
understood that Incremental Term Loans may be part of the existing tranche of
Term Loans);

(ii) the weighted average life to maturity of all new Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
existing Term Loans;

(iii) the maturity date of Incremental Term Loans shall not be earlier than the
maturity date of the existing Term Loans;

(iv) the Applicable Margins for the Incremental Term Loans shall be determined
by the Borrower and the Lenders of the Incremental Term Loans; provided,
however, that the Applicable Margins (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount payable
to all Lenders providing such Incremental Term Loans) for the Incremental Term
Loans shall not be greater than the highest Applicable Margins (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing Term Loans) that may,
under any circumstances, be payable with respect to Term Loans plus 25 basis
points, except to the extent that the Applicable

 

46



--------------------------------------------------------------------------------

Margins (which, for such purposes only, shall be deemed to include all upfront
or similar fees or original issue discount payable to all Lenders providing such
Incremental Term Loans) applicable to the Term Loans are increased to the extent
necessary to achieve the foregoing.

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Borrower, the Administrative Agent and
each existing Lender and other Person making such Incremental Term Loan
Commitment, in form and substance satisfactory to each of them. The Increase
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.23. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans that
are Term Loans made pursuant to this Agreement.

(d) Making of Incremental Term Loans. On any Term Loan Increase Effective Date
on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender with any such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

(e) Equal and Ratable Benefit. The Incremental Term Loans and Incremental Term
Loan Commitments established pursuant to this Section 2.23 shall constitute
Loans and Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably with the Obligations from the Guaranty
and security interests created by the Security Documents. The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such class of Incremental Term Loans or any
such Incremental Term Loan Commitments.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by such Issuing Lender; provided that no
Issuing Lender shall have an obligation to issue (and no Revolving Lenders shall
have an obligation to participate in) any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Commitments would be
less than zero. Each Letter of Credit shall (i) be denominated in Dollars,
(ii) have a face amount of at least $100,000 (unless otherwise agreed by the
relevant Issuing Lender) and (iii) expire no later than the date that is five
Business Days prior to the Revolving Termination Date.

 

47



--------------------------------------------------------------------------------

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that any Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may request. Upon receipt of any Application, the relevant Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall such Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower. The relevant Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof. The relevant Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges.

(a) The Borrower will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility, shared ratably among the
Revolving Lenders and payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date. In addition, the Borrower shall pay to the relevant
Issuing Lender for its own account a fronting fee of 0.25% per annum on the face
amount of each Letter of Credit, payable quarterly in arrears on each L/C Fee
Payment Date after the Issuance Date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
relevant Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lenders to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in each
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued by it hereunder and the amount of each draft paid by such Issuing
Lender thereunder. Each L/C Participant unconditionally and irrevocably agrees
with each Issuing Lender that, if a draft is

 

48



--------------------------------------------------------------------------------

paid under any Letter of Credit for which such Issuing Lender is not reimbursed
in full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the relevant Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after the relevant Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the relevant Issuing Lender on each date next succeeding the date on which such
Issuing Lender notifies the Borrower of the date and amount of a draft presented
under any Letter of Credit and paid by such Issuing Lender for the amount of
(a) such draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by such Issuing Lender in connection

 

49



--------------------------------------------------------------------------------

with such payment. Each such payment shall be made to the relevant Issuing
Lender at its address for notices specified herein in lawful money of the United
States and in immediately available funds. Interest shall be payable on any and
all amounts remaining unpaid by the Borrower under this Section from the date on
which the relevant draft is paid or the relevant costs or expenses are incurred,
as the case may be, until payment in full at the rate set forth in (i) until the
second Business Day following such date, Section 2.12(b) and (ii) thereafter,
Section 2.12(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender that no
Issuing Lender shall be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the relevant Issuing Lender. The Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct and in accordance with the standards of
care specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of any Issuing
Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of each Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and CC

 

50



--------------------------------------------------------------------------------

Operating hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

4.1 Financial Condition.

(a) Each of (i) the unaudited pro forma consolidated balance sheet of CC
Operating and the Subsidiaries as at March 31, 2006 (including the notes
thereto) and (ii) the unaudited pro forma condensed consolidated balance sheet
of the Issuer Entity as at March 31, 2006 (the “Pro Forma Balance Sheets”),
copies of which have heretofore been furnished to each Lender, has been prepared
giving effect (as if such events had occurred on such date) to (i) the Loans to
be made on the Closing Date and the use of proceeds thereof, and (ii) the
payment of fees and expenses in connection with the foregoing. Each of the Pro
Forma Balance Sheets has been prepared based on the best information available
to CC Operating as of the date of delivery thereof, and presents fairly on a pro
forma basis the estimated financial position of (i) CC Operating and the
Subsidiaries or (ii) the Issuer Entity, as applicable, in each case as at
March 31, 2006, assuming that the events specified in the preceding sentence had
actually occurred at such date.

(b) The audited consolidated financial statements of Holdings and its
Subsidiaries (including, for purposes of this Section 4.1(b), the Unrestricted
Subsidiaries) as at December 31, 2005, and the related consolidated statements
of income and of cash flows for the fiscal year ended on such date, reported on
by and accompanied by an unqualified report from KPMG, LLP, present fairly the
consolidated financial condition of Holdings and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the fiscal year then ended. The unaudited consolidated financial
statements of Holdings and its Subsidiaries as at March 31, 2006, and the
related unaudited consolidated statements of income and cash flows for the
three-month period ended on such date, present fairly the consolidated financial
condition of Holdings and its Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the three-month
period then ended (subject to the absence of footnotes and normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). Holdings and its Subsidiaries do not have
any material Contingent Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are either not reflected in the
most recent financial statements referred to in this paragraph or not otherwise
permitted pursuant to the terms hereof. During the period from December 31, 2005
to and including the Closing Date there has been no Disposition by Holdings or
any of its Subsidiaries of any material part of its business or property.

4.2 No Change. Since December 31, 2005, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Corporate Existence; Compliance with Law. Each of Holdings, CC Operating and
their respective Subsidiaries (a) is duly organized, validly existing and in
good

 

51



--------------------------------------------------------------------------------

standing under the laws of the jurisdiction of its organization, (b) has the
corporate power and authority, and the legal right, including without
limitation, necessary authorizations from the FCC and FAA to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to be so
qualified and in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary corporate action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No material consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority (including without
limitation, the FCC, the FAA or any other Licensing Authority) or any other
Person is required in connection with the extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 4.19. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Governing
Document, Requirement of Law (including any rule, regulation or policy of the
FCC, the FAA or any other Licensing Authority), any Contractual Obligation of
Holdings, CC Operating or any of their respective Subsidiaries and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or CC Operating, threatened by or against Holdings, CC Operating or any of their
respective Subsidiaries or against any of their respective Licenses, properties
or revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

4.7 No Default. Neither Holdings, CC Operating nor any of their respective
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each of Holdings, CC Operating and their
respective Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other property, and none of such property is subject to any
Lien except as permitted by Section 7.3 and except for any immaterial defects in
title.

4.9 Intellectual Property. Holdings, CC Operating and each of their respective
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted. No material claim has
been asserted and is pending by any Person challenging or questioning the use of
any Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does Holdings or CC Operating know of any valid basis for any such
claim. The use of Intellectual Property by Holdings, CC Operating and their
respective Subsidiaries does not infringe on the rights of any Person in any
material respect.

4.10 Taxes. Each of Holdings, CC Operating and each of their respective
Subsidiaries has filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and has paid all material
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other material taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of Holdings, CC Operating
or their respective Subsidiaries, as the case may be); no tax Lien has been
filed, and, to the knowledge of Holdings and CC Operating, no claim is being
asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings, CC Operating or any of their respective
Subsidiaries pending or, to the knowledge of Holdings or CC Operating,
threatened; (b) hours worked by and payment made to employees of Holdings, CC
Operating and their respective Subsidiaries have not been in

 

53



--------------------------------------------------------------------------------

violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from Holdings, CC
Operating or any of their respective Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
Holdings, CC Operating or the relevant Subsidiary.

4.13 ERISA. Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (a) neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Single Employer Plan, (b) each Plan has complied in all material respects with
the applicable provisions of ERISA and the Code; and (c) no termination of a
Single Employer Plan (other than a standard termination pursuant to
Section 4041(b) of ERISA) has occurred, and no Lien in favor of the PBGC or a
Single Employer Plan has arisen, during such five-year period. The present value
of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits
by an amount that could reasonably be expected to have a Material Adverse
Effect. Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (a) neither CC Operating nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA; (b) neither CC Operating nor any Commonly Controlled Entity would
become subject to any liability under ERISA if CC Operating or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made; and (c) no such Multiemployer Plan is in Reorganization
or Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by CC
Operating in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of CC Operating or any Subsidiary,
except (i) as created by the Loan Documents and (ii) as created by agreements
governing Investments made pursuant to Section 7.7(i) or (l) (and which apply
only to Capital Stock of the Subsidiary in which the relevant Investment is
made).

4.16 Use of Proceeds. The proceeds of the Loans and the Letters of Credit shall
be used to repay all amounts outstanding under the Existing Credit Agreement, to
finance repurchases of Holdings’ Capital Stock (subject to Section 7.6 (c)) and
for general corporate purposes including Investments permitted by Section 7.7.

 

54



--------------------------------------------------------------------------------

4.17 Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by Holdings, CC
Operating or any of their respective Subsidiaries (the “Properties”) do not
contain any Materials of Environmental Concern in amounts or concentrations that
constitute a violation of, or could reasonably be expected to result in
liability of Holdings, CC Operating or any of their respective Subsidiaries
under applicable Environmental Law;

(b) none of Holdings, CC Operating or any of their respective Subsidiaries has
received written notice of any actual or alleged violation of, or liability or
potential liability under, applicable Environmental Laws with respect to any of
the Properties or the business operated by Holdings, CC Operating or any of
their respective Subsidiaries (the “Business”), nor does Holdings or CC
Operating have knowledge that any such notice will be received or is being
threatened;

(c) none of Holdings, CC Operating or any of their respective Subsidiaries has
transported or disposed of Materials of Environmental Concern from the
Properties in violation of, or in a manner or to a location that would
reasonably be expected to result in liability of Holdings, CC Operating or any
of their respective Subsidiaries under, applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and CC Operating, threatened, under applicable
Environmental Law against Holdings, CC Operating or any of their respective
Subsidiaries with respect to the Properties or the Business, nor are there any
consent decrees, consent orders, administrative orders or other orders
outstanding under applicable Environmental Law with respect to the Properties or
the Business; and

(e) the Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the Closing Date), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of CC Operating to be
reasonable at the time made, it being recognized by the

 

55



--------------------------------------------------------------------------------

Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

4.19 Security Interests. (a) Each of the Security Documents is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Stock Interests described in
the Pledge Agreement, when stock certificates representing such Stock Interests
are delivered to the Administrative Agent, and in the case of the other
Collateral described in the Security Documents, when financing statements and
other filings specified on Schedule 4.19 in appropriate form are filed in the
offices specified on Schedule 4.19 and the Control Agreements are executed and
delivered by all parties thereto, each of the Security Documents shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in each Security Document), in each
case prior and superior in right to any other Person.

4.20 Solvency. Each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

4.21 Licenses and Registrations. Holdings and each of its Subsidiaries hold all
of the material Licenses that are necessary for the lawful ownership,
construction, management or operation of all Tower Sites or of the business of
the Holdings and its Subsidiaries in the manner and to the full extent they are
currently owned, constructed, managed and operated. All of the material Licenses
of Holdings and its Subsidiaries have been duly and validly issued to and are
legally held by the Holdings or such Subsidiary and are in full force and effect
without condition except those of general application. Except as could not
reasonably be expected to have a Material Adverse Effect, such Licenses have
been issued in compliance with all applicable laws and regulations, are legally
binding and enforceable in accordance with their terms and are in good standing.
Neither Holdings nor any of its Subsidiaries know of any facts or conditions
that would constitute grounds for any Licensing Authority to deny any pending
material application for a License with respect to any Material Towers, to
suspend, revoke, materially adversely modify or annul any License with respect
to any Material Towers or to impose a material financial penalty on Holdings or
any Subsidiary. All Material Towers that are required to be registered with the
FCC have either been so registered or are in the process of being registered.

4.22 Tower Notes Indenture; Holdings Securities Filings.

(a) The execution, delivery and performance by each Loan Party of this Agreement
and the Loan Documents and all actions and transactions contemplated hereby and
thereby will not violate, be in conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default in any material
respect under the Tower Notes Indenture, any Holdings Debt Agreements or any
material agreement, instrument or document relating to any Material Towers.

 

56



--------------------------------------------------------------------------------

(b) CC Operating has provided to the Administrative Agent complete and correct
copies of each of the Tower Notes Indenture Documents. No default or event of
default has occurred and is continuing under any of the Tower Notes Indenture
Documents, and each Tower Notes Indenture Document is in full force and effect.
No Tower Notes Indenture Document has been amended or modified except as
expressly permitted pursuant to Section 7.8(d).

(c) Holdings has filed all reports (including proxy statements) and registration
statements required to be filed with the Securities and Exchange Commission
since January 1, 2004 (collectively, the “SEC Reports”). None of the SEC
Reports, as of their respective dates, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Closing Date. The effectiveness of this Agreement and the
agreement of each Lender to make the initial extension of credit requested to be
made by it on the Closing Date is subject to the satisfaction of the following
conditions precedent:

(a) Credit Agreement; Security Documents. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by each party hereto,
(ii) the Pledge Agreement, executed and delivered by each party thereto,
(iii) the Security Agreement, executed and delivered by each party thereto,
(iv) each Control Agreement, executed and delivered by each party thereto,
(v) an Acknowledgement in the form attached to the Pledge Agreement, executed
and delivered by each of the Pledged Companies (as defined therein) that is not
a Loan Party and (vi) a Control Acknowledgment from each of the Pledgors (as
defined in the Pledge Agreement) and Pledged Companies, executed and delivered
by each party thereto.

(b) Commitments. The Administrative Agent shall have received Term Loan
Commitments in an aggregate principal amount equal to at least $1,000,000,000
and Revolving Commitments in an aggregate principal amount equal to at least
$250,000,000.

(c) Existing Credit Agreement. The Administrative Agent shall have received
(i) a satisfactory “pay-off” letter from KeyBank National Association, as
administrative agent under the Existing Credit Agreement stating, among other
things, that upon the payment in full of all amounts owing under such credit
agreement, such credit agreement shall terminate and all liens and other
security interests granted thereunder shall terminate and be of no further force
or effect and (ii) a copy of a funds flow memorandum evidencing the payment in
full to KeyBank National Association, as administrative agent under such credit
agreement, of all amounts owing thereunder.

(d) Pro Forma Balance Sheets; Financial Statements; Projections. The Lenders
shall have received (i) the Pro Forma Balance Sheets and the other financial
statements referred to in Section 4.1 and (ii) satisfactory Projections through
the 2014 fiscal year of CC Operating.

 

57



--------------------------------------------------------------------------------

(e) Approvals. All material governmental and third party approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent Uniform Commercial Code lien search from the Secretary of State of the
jurisdiction of organization of each Loan Party, the location of the principal
balance of business of each Loan

Party and each jurisdiction where material assets of any Loan Party are located
and such searches shall reveal no liens on any of their respective assets except
for liens permitted by Section 7.3 or discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.

(g) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Closing Date.

(h) Closing Certificate. The Administrative Agent shall have received a
certificate of each of the Borrower and each other Loan Party, dated the Closing
Date, substantially in the form of Exhibit C-1 or C-2, respectively, with
appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and a long
form good standing certificate for each Loan Party from its jurisdiction of
organization.

(i) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of (v) Cravath, Swaine & Moore LLP, counsel to Holdings, CC
Operating and the Subsidiaries, substantially in the form of Exhibit F,
(w) Pennsylvania counsel to Crown USA, in form and substance reasonably
satisfactory to the Administrative Agent, (x) O’Neill & Borges, counsel to CC
Puerto Rico, in form and substance reasonably satisfactory to the Administrative
Agent, (y) Delaware counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent and (z) general counsel to
the Loan Parties, in form and substance reasonably satisfactory to the Loan
Parties.

(j) Pledged Stock; Stock Powers. The Administrative Agent shall have received
the certificates representing the shares of Capital Stock pledged pursuant to
the Security Documents, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

 

58



--------------------------------------------------------------------------------

(l) Insurance. The Administrative Agent shall have received satisfactory
evidence that the insurance required by Section 6.5 is in full force and effect.

(m) Patriot Act. The Administrative Agent shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, as reasonably requested by the Administrative Agent.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent that any representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Holdings and CC Operating hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and CC Operating shall, and shall cause each of
their respective Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent:

(a) as soon as available, but in any event within 95 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
(i) Holdings and its consolidated Subsidiaries (including, for the purposes of
this Section 6.1(a), the Unrestricted Subsidiaries) and (ii) the Issuer Entity
and its Subsidiaries, in each case, as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by KPMG, LLP or other
independent certified public accountants of nationally recognized standing;

 

59



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 95 days after the end of each
fiscal year of CC Operating, a copy of the audited consolidated balance sheet of
CC Operating and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG, LLP
or other independent certified public accountants of nationally recognized
standing;

(c) as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings,
the unaudited consolidated balance sheet of (i) Holdings and its consolidated
Subsidiaries (including, for the purposes of this Section 6.1(c), the
Unrestricted Subsidiaries) and (ii) the Issuer Entity and its Subsidiaries, in
each case, as at the end of such quarter and the related unaudited consolidated
statements of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to the absence
of footnotes and normal year-end audit adjustments); and

(d) as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of CC
Operating, the unaudited consolidated balance sheet of CC Operating and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to the absence of footnotes and normal year-end audit
adjustments).

All such financial statements, together with the notes thereto, shall fairly
present in all material respects the financial condition of the relevant
entities and shall be prepared in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein). All such financial statements shall be accompanied by reconciliation
statements, certified by the chief financial officer of CC Operating, setting
forth the adjustments required to remove the effects of Unrestricted
Subsidiaries.

Any financial statement required to be delivered pursuant to this Section 6.1
shall be deemed to have been delivered on the date on which CC Operating posts
such financial statement on its website on the Internet at www.crowncastle.com
or when such financial statement is posted on the SEC’s website on the Internet
at www.sec.gov; provided that CC Operating shall give notice of any such posting
to the Administrative Agent (who shall then give notice of any such posting to
the Lenders); provided, further, that CC Operating shall deliver paper copies of
any financial statement referred to in this Section 6.1 to the Administrative
Agent if the Administrative Agent or any Lender requests CC Operating to deliver
such paper copies until written notice to cease delivering such paper copies is
given by the Administrative Agent.

 

60



--------------------------------------------------------------------------------

6.2 Certificates; Other Information. Furnish to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
pursuant to Section 7.1 or 8(a), except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed in all material respects all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and
(ii) in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by Holdings, CC Operating and their respective
Subsidiaries with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of CC Operating, as the case may
be, and (y) to the extent not previously disclosed to the Administrative Agent,
a listing of (1) the jurisdiction of organization of each Loan Party and (2) any
Intellectual Property acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (y);

(c) as soon as available, and in any event no later than 50 days after the end
of each fiscal year of CC Operating, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of CC
Operating and the Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith and are based on good faith
estimates and assumptions believed by CC Operating to be reasonable at the time
made (it being recognized by the Lenders that such opinions, projections and
forecasts as to any future event or state of affairs are not to be viewed as
factual information and that actual results during the period or periods covered
by any such opinion, projection or forecast may differ from the opinions and
projected or forecast results).

(d) within 50 days after the end of each fiscal quarter of CC Operating, a
narrative discussion and analysis of the financial condition and results of
operations of CC Operating and the Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year; provided

 

61



--------------------------------------------------------------------------------

that the obligation imposed by this Section 6.2(d) may be met by furnishing the
narrative discussion and analysis of the financial condition and results of
operations contained in the Form 10-Q filed by Holdings with the SEC for such
fiscal quarter so long as such discussion and analysis accurately and clearly
discloses the financial condition and results of operations of CC Operating and
the Subsidiaries as a separate group;

(e) within five days after the same are sent, copies of all financial statements
and reports that Holdings or CC Operating sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that Holdings or
CC Operating may make to, or file with, the SEC;

(f) within five days after the same are sent, copies of all reports, notices,
documents and other information that the Tower Notes Issuers are required to
deliver pursuant to Section 7.02 of the Tower Notes Indenture, and a copy of
each report of a Valuation Expert prepared pursuant to Section 2.12 of the
Servicing Agreement, as that term is defined in the Tower Notes Indenture; and

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

Any delivery required to be made pursuant to Section 6.2(d) or (e) shall be
deemed to have been made on the date on which CC Operating posts such delivery
on its website on the Internet at www.crowncastle.com or when such delivery is
posted on the SEC’s website on the Internet at www.sec.gov; provided that CC
Operating shall give notice of any such posting to the Administrative Agent (who
shall then give notice of any such posting to the Lenders); provided, further,
that CC Operating shall deliver paper copies of any delivery referred to in
Section 6.2(d) or (e) to the Administrative Agent if the Administrative Agent or
any Lender requests CC Operating to deliver such paper copies until written
notice to cease delivering such paper copies is given by the Administrative
Agent.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except (a) where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of Holdings, CC Operating or their respective Subsidiaries, as the case
may be, or (b) in the case of trade payables, as could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.4 Maintenance of Existence; Compliance.

(a) (i) Preserve, renew and keep in full force and effect its corporate
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could

 

62



--------------------------------------------------------------------------------

not, in the aggregate, reasonably be expected to have a Material Adverse Effect
and (c) cause the Tower Notes Issuers, the Tower Notes Guarantor, the Asset
Entities and the Manager to comply promptly in all material respects with all of
their obligations under the Tower Notes Indenture Documents.

6.5 Maintenance of Property; Insurance.

(a) Keep all property (including, without limitation, the Tower Sites) useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, and in compliance with all material applicable standards,
rules or regulations imposed by any Governmental Authority (including, without
limitation, the FCC, the FAA and any other Licensing Authority) or by any
insurance policy held by Holdings or any of its Subsidiaries and (b) maintain
with financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business (it being understood that, to the extent consistent
with prudent business practice of Persons carrying on a similar business in a
similar location, a program of up to $5,000,000 of self-insurance for first or
other loss layers may be utilized).

6.6 Inspection of Property; Books and Records; Discussions . Keep proper books
of records and account in which full, true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
representatives of any Lender (i) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time, upon reasonable notice and as often as may reasonably be desired and
(ii) to discuss the business, operations, properties and financial and other
condition of Holdings, CC Operating and their respective Subsidiaries with
officers and employees of Holdings, CC Operating and their respective
Subsidiaries and, so long as a representative of CC Operating is present during
such discussions (unless a Default or Event of Default has occurred and is
continuing), with its independent certified public accountants. Notwithstanding
the foregoing no disclosure of information subject to confidentiality or similar
constraints shall be required by this Section 6.6. CC Operating and the
Guarantors shall upon reasonable request supply the Lenders with copies of all
material correspondence, documents, reports or information filed with or
received from any Licensing Authority relating to Holdings or any of its
Subsidiaries, any Tower Site or any License.

6.7 Notices. Promptly (but in any event within any time period specified below)
give notice to the Administrative Agent of:

(a) any (i) default or event of default under any Contractual Obligation of
Holdings, CC Operating or any of their respective Subsidiaries or
(ii) litigation, investigation or proceeding that may exist at any time between
Holdings, CC Operating or any of their respective Subsidiaries and any
Governmental Authority, that in the case of clause (b)(i) or (b)(ii), if not
cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

 

63



--------------------------------------------------------------------------------

(b) any litigation or proceeding affecting Holdings, CC Operating or any of
their respective Subsidiaries (i) in which the amount involved is $10,000,000 or
more and not covered by insurance, (ii) in which material injunctive or similar
relief is sought or (iii) which relates to any Loan Document;

(c) the following events, as soon as possible and, in any event, within 30 days
after CC Operating knows thereof: (i) the occurrence of any Reportable Event
with respect to any Single Employer Plan, a failure to make any required
contribution to a Single Employer Plan, the creation of any Lien in favor of the
PBGC or a Single Employer Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or CC Operating or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer or Multiemployer Plan that, in either case, alone or together with any
other events described in this clause (c), could reasonably be expected to
result in liability of Holdings and its Subsidiaries in an aggregate amount
exceeding $10,000,000;

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect;

(e) following the sale, transfer or other disposition, directly or indirectly,
of all or substantially all of the Equity Interests or assets of the Australian
Subsidiary or any of its Subsidiaries, the use of the proceeds of such sale,
transfer or other disposition and, in particular, whether any of such proceeds
have been used by Holdings to make Restricted Payments;

(f) within three days after their receipt of notice thereof, any default or
event of default under, or of any termination of, any Tower Notes Indenture
Document;

(g) within three days after the occurrence thereof, any Default or Event of
Default and the actions CC Operating intends to take in connection therewith,
and immediately upon the occurrence of a Cash Trap Condition;

(h) promptly after the execution of any agreement or the incurrence of any other
binding commitment relating to the sale, transfer or other disposition, directly
or indirectly, of all or substantially all of the Equity Interests or assets of
the Australian Subsidiary or any of its Subsidiaries, the intended use of the
net proceeds of such sale, transfer or other disposition; and

(i) with respect to all rights, franchises, permits, Licenses and the like that
may be necessary for the continuance of the operation, maintenance and
management of the Tower Sites, (i) any citation or order relating thereto,
(ii) any lapse, suspension, revocation, rescission, adverse modification or
other termination thereof, (iii) any alleged breach or violation thereof by CC
Operating, any Subsidiary or any other Person, (iv) any proceeding relating
thereto and (v) any refusal of any Person to grant, renew or extend the same,
that in any such case under this clause (i) could reasonably be expected to have
a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, CC Operating or the relevant
Subsidiary proposes to take with respect thereto.

6.8 Environmental Laws.

(a) Except, in each case, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect, comply in all material
respects with, and use its reasonable efforts to ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and use its reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

(b) Conduct and complete all material investigations, studies, sampling and
testing, and all material remedial, removal and similar actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings would not
reasonably be expected to have a Material Adverse Effect.

6.9 Interest Rate Protection. As promptly as practicable, and in any event
within 90 days after the Closing Date, CC Operating will enter into, and
thereafter for a period of not less than three years will maintain in effect,
one or more Swap Agreements with such parties as shall be reasonably acceptable
to the Administrative Agent, the effect of which is that at least 50% of the
aggregate principal amount of Consolidated Total Debt will be subject to
interest at a fixed rate or the interest cost in respect of which will be fixed,
in each case on terms and conditions reasonably acceptable to the Administrative
Agent.

6.10 Additional Collateral, etc. With respect to any new Subsidiary (other than
any Subsidiary of the Tower Notes Guarantor) created or acquired after the
Closing Date by CC Operating, Crown USA or any Subsidiary Guarantor (which, for
the purposes of this Section 6.10, shall include any Unrestricted Borrower
Subsidiary that ceases to qualify as such), promptly (a) execute and deliver to
the Administrative Agent such amendments or supplements to the Pledge Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Lenders, a
perfected security interest in the Capital Stock of such new Subsidiary;
provided that no more than 65% of the outstanding voting Capital Stock of any
Foreign Subsidiary shall be pledged, (b) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of CC
Operating, Crown USA or such Subsidiary Guarantor, as the case may be, (c) cause
such new Subsidiary (other than a Foreign Subsidiary) (i) to become a party to
the Pledge Agreement (or agreements having a substantially equivalent effect),
(ii) to take such actions necessary or advisable to grant to the Administrative
Agent for the benefit of the Lenders a perfected security interest in the
Collateral of the type described in the Pledge Agreement with respect to such
new Subsidiary, including the filing of Uniform Commercial Code financing
statements (or equivalent documents)

 

65



--------------------------------------------------------------------------------

in such jurisdictions as may be required by the Pledge Agreement or by law or as
may be reasonably requested by the Administrative Agent, (iii) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments and (iv) cause such
new Subsidiary (other than a Foreign Subsidiary) to promptly provide a joinder
agreement in the form of Exhibit J, pursuant to which such new Subsidiary agrees
to become a party to this Agreement as a Subsidiary Guarantor, and (d) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

6.11 Organizational Separateness. CC Operating shall (a) not fail to correct any
known misunderstanding regarding its existence separate and distinct from
Holdings, (b) maintain its accounts, books and records separate from those of
Holdings, (c) not commingle its funds or assets with those of Holdings and shall
not permit Holdings to have direct access to its cash, (d) hold all of its
assets in its own name and shall not permit Holdings to acquire or dispose of
any assets on its behalf, (e) not conduct business in the name of Holdings,
(f) not assume or guarantee or otherwise become obligated for the debts of
Holdings or hold out its credit as being available to satisfy the obligations of
Holdings, and (g) allocate fairly and reasonably any overhead for office space
shared with Holdings and shall use separate stationery, invoices and checks from
those used by Holdings.

6.12 Cash; Control Accounts and Control Agreements.

(a) CC Operating shall cause all cash and Cash Equivalents received or held by
any Subsidiary Guarantor, Crown USA or any Subsidiary of Crown USA that is not
required pursuant to the terms of the Tower Notes Indenture Documents to be held
by the Tower Notes Issuers, the Asset Entities or Crown USA and not reasonably
required for the operations of the Asset Entities in the ordinary course of
business, to be distributed to CC Operating and held in Control Accounts subject
to a Control Agreement. CC Operating shall, on the Closing Date, cause the
Issuer Entity (i) to irrevocably instruct the indenture trustee under the Tower
Notes Indenture to pay into a Control Account subject to a Control Agreement all
amounts that are to be distributed pursuant to clause Twentieth of
Section 5.01(a) of the Tower Notes Indenture and (ii) to irrevocably instruct
the Manager to pay into a Control Account subject to a Control Agreement all
amounts described in Section 7(a)(iii) of the Management Agreement, and CC
Operating shall cause the Issuer Entity to maintain such instructions in effect,
without amendment, modification or termination, until the termination of this
Agreement. CC Operating shall be permitted to withdraw amounts from the Control
Accounts for any purpose not prohibited by this Agreement unless an Event of
Default has occurred and is continuing.

(b) CC Operating shall maintain at all times, all of its cash, Cash Equivalents,
other liquid assets and securities in a Control Account that is subject to a
Control Agreement; provided that (i) CC Operating shall be permitted to maintain
cash, cash equivalents, other liquid assets and securities in an aggregate
amount at any time not to exceed $500,000 in Control Accounts that are not
subject to a Control Agreement and (ii) CC Operating shall not be required to
subject to a Control Agreement any Control Account that holds cash collateral
for letters of credit permitted pursuant to Section 7.2(o).

 

66



--------------------------------------------------------------------------------

(c) CC Operating shall notify the Administrative Agent promptly following the
establishment by CC Operating of a Control Account. CC Operating shall provide
to the Administrative Agent a fully executed Control Agreement with respect to
each Control Account, to the extent required pursuant to Section 6.12(b),
promptly and in any event within twenty Business Days after the date such
account is established by it.

6.13 Use of Proceeds. The Borrower shall use the proceeds of any Loan or Letter
of Credit only as provided in Section 4.16.

SECTION 7. NEGATIVE COVENANTS

Holdings and CC Operating hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and CC Operating shall not, and shall not permit any
of their respective Subsidiaries to, directly or indirectly (provided that
Sections 7.1(c), 7.5, 7.6, 7.7, 7.8, 7.9, 7.11 and 7.14 shall apply only to CC
Operating and the Subsidiaries):

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
determined as of the last day of any fiscal quarter of CC Operating ending
during any period set forth below to exceed the ratio set forth below opposite
such period:

 

Period

   Consolidated Leverage Ratio

through 06/30/07

   8.25 to 1.00

07/01/07 through 6/30/08

   7.50 to 1.00

07/01/08 and thereafter

   7.00 to 1.00

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio determined as of the last day of any fiscal quarter ending during
any period set forth below to be less than the ratio set forth below opposite
such period:

 

Period

   Consolidated Interest Coverage Ratio

through 06/30/07

   1.75 to 1.00

07/01/07 and thereafter

   2.00 to 1.00

(c) Securitization Debt Service Coverage Ratio. Permit the Securitization Debt
Service Coverage Ratio determined as of the last day of any fiscal quarter to be
less than 2.25 to 1.00.

 

67



--------------------------------------------------------------------------------

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) CC Operating to any Subsidiary that constitutes
Subordinated Indebtedness and (ii) any Wholly Owned Subsidiary Guarantor to CC
Operating or any other Subsidiary; provided that for purposes of this
Section 7.2(b), the Australian Subsidiary shall be considered a Wholly Owned
Subsidiary Guarantor so long as all of its Capital Stock is pledged as
Collateral;

(c) (i) Contingent Obligations incurred in the ordinary course of business by CC
Operating or any Subsidiary of obligations permitted hereunder of any Wholly
Owned Subsidiary Guarantor and (ii) Contingent Obligations incurred in the
ordinary course of business by any Subsidiary Guarantor of obligations of CC
Operating;

(d) Indebtedness outstanding on the Closing Date under the Holdings Debt
Agreements and other Indebtedness outstanding on the Closing Date and listed on
Schedule 7.2(d) and, in each case, any refinancings, refundings, renewals or
extensions thereof (without increasing the principal amount thereof or
shortening the maturity thereof, other than to the extent permitted by
Section 7.2(l)); provided that such refinancing, refunding, renewal or extension
is permitted by Section 7.8 in the case of the Tower Notes;

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $25,000,000 at any one time outstanding;

(f) Indebtedness in respect of Swap Agreements (i) required by Section 6.9 or
entered into to hedge or mitigate risks to which CC Operating or any Subsidiary
has actual exposure (other than those in respect of shares of capital stock or
other equity ownership interests of CC Operating or any Subsidiary) and
(ii) entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of CC
Operating or any Subsidiary, in each case, so long as such Swap Agreement is
entered into in the ordinary course of business and not for speculative
purposes;

(g) Indebtedness of any Subsidiary acquired in connection with any Investment
permitted pursuant to Section 7.7(i); provided that (i) such Indebtedness
existed at the time such Person became a Subsidiary and was not incurred in
anticipation thereof, (ii) no Person other than such Subsidiary becomes an
obligor in respect of such Indebtedness and (iii) the aggregate amount of such
Indebtedness (whether or not subsequently repaid) shall constitute usage of the
basket provided in Section 7.7(i)(ii), unless and until such Subsidiary becomes
a Wholly Owned Qualifying Subsidiary Guarantor, at which time such Indebtedness
of such Subsidiary shall no longer be permitted to remain outstanding and shall
no longer constitute usage of such baskets;

 

68



--------------------------------------------------------------------------------

(h) Indebtedness of any Subsidiary to CC Operating; provided that (i) no Person
other than such Subsidiary becomes an obligor in respect of such Indebtedness
and (ii) the actual outstanding aggregate amount of such Indebtedness shall
constitute usage of the basket provided in Section 7.7(i)(ii), unless and until
such Subsidiary becomes a Wholly Owned Qualifying Subsidiary Guarantor, at which
time such Indebtedness of such Subsidiary shall no longer constitute usage of
such baskets;

(i) Indebtedness consisting of guaranties of loans made to officers, directors
or employees of Holdings, CC Operating or any Subsidiary in an aggregate amount
which, when added to the outstanding principal amount of loans and advances made
pursuant to Section 7.7(d), shall not exceed $5,000,000 at any one time
outstanding;

(j) unsecured trade accounts payable incurred in the ordinary course of business
and not more than 120 days past due (but excluding any Indebtedness for borrowed
money);

(k) Permitted Borrower Subordinated Indebtedness owing by CC Operating to
Holdings;

(l) additional Indebtedness of CC Operating or any Subsidiary in an aggregate
principal amount (for CC Operating and all Subsidiaries) not to exceed
$25,000,000 at any one time outstanding;

(m) Indebtedness incurred by the Tower Notes Guarantor, the Issuer Entity or any
of their respective Subsidiaries in the form of (i) Permitted Indebtedness (as
that term is defined in the Tower Notes Indenture) and (ii) Additional Tower
Notes so long as (A) all proceeds of the issuance of such Additional Tower
Notes, net of reasonable and customary costs and expenses of issuance, are
deposited immediately into the Collection Account, and (B) CC Operating makes
any mandatory prepayment of the Loans required pursuant to Section 2.9(a) in
connection therewith;

(n) Contingent Obligations incurred by the Tower Notes Guarantor and its
Subsidiaries to the extent expressly permitted pursuant to the Tower Notes
Indenture;

(o) Indebtedness incurred by CC Operating in the form of reimbursement
obligations in respect of letters of credit issued for the account of CC
Operating in an aggregate amount not to exceed $15,000,000 at any time
outstanding;

(p) other Indebtedness of Holdings; provided that (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(ii) Holdings and CC Operating shall be in compliance with the financial
covenants set forth in Section 7.1 on a pro forma basis; and

(q) the Australian Intercompany Loans.

 

69



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, CC Operating shall
not, and shall not permit any Subsidiary to, directly or indirectly, guarantee
or otherwise become liable in respect of any Indebtedness or preferred stock of
Holdings.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes, assessments or similar charges not yet due or that are
being contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of Holdings, CC
Operating or the applicable Subsidiary, as the case may be, in conformity with
GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that secure payments that
are not more than 60 days delinquent in accordance with their terms or that are
being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property owned by Holdings, CC
Operating or any Subsidiary subject thereto or materially interfere with the
ordinary conduct of the business of Holdings, CC Operating or any Subsidiary;

(f) Liens in existence on the Closing Date listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d); provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased (except to the extent permitted by
Section 7.3(o));

(g) Liens securing Indebtedness of CC Operating or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(h) Liens created pursuant to the Security Documents;

 

70



--------------------------------------------------------------------------------

(i) any interest or title of a lessor (including sublessors) under any lease (or
sublease) entered into by CC Operating or any Subsidiary in the ordinary course
of its business and covering only the assets so leased;

(j) Liens on the property or assets of a Person which becomes a Subsidiary after
the Closing Date securing Indebtedness permitted by Section 7.2(g); provided
that (i) such Liens existed at the time such Person became a Subsidiary and were
not created in anticipation thereof, (ii) any such Lien is not expanded to cover
any property or assets of such Person after the time such Person becomes a
Subsidiary (other than after acquired title in or on such property and proceeds
of the existing collateral in accordance with the instrument creating such
Lien), (iii) the amount of Indebtedness secured thereby is not increased, and
(iv) neither (x) the aggregate outstanding principal amount of the obligations
secured thereby nor (y) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to all
relevant Subsidiaries) $20,000,000 at any one time;

(k) licenses, leases or subleases permitted hereunder granted to other Persons
in the ordinary course of business not interfering in any material respect in
the business of CC Operating or any Subsidiary;

(l) attachment or judgment Liens in respect of judgments or decrees that have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof and, in addition, attachment or judgment Liens in an aggregate
amount outstanding at any one time not in excess of $5,000,000 (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged in writing coverage);

(m) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases or consignment arrangements entered
into by CC Operating or any Subsidiary in the ordinary course of business;

(n) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set-off) held by such banking
institution incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;

(o) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to CC Operating and all
Subsidiaries) $20,000,000 at any one time;

(p) Liens on the property of the Manager or any Subsidiary of the Manager
expressly required pursuant to the Tower Notes Indenture securing the Tower
Notes and the obligations under the Tower Notes Indenture;

(q) with respect to the Asset Entities only, Permitted Encumbrances (as such
term is defined in the Tower Notes Indenture); and

 

71



--------------------------------------------------------------------------------

(r) Liens on cash collateral securing letters of credit permitted pursuant to
Section 7.2(o).

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) any Subsidiary may be merged or consolidated with or into CC Operating
(provided that CC Operating shall be the continuing or surviving corporation) or
with or into any Wholly Owned Subsidiary Guarantor (provided that the Wholly
Owned Subsidiary Guarantor shall be the continuing or surviving corporation and
provided, further, that if the merged or consolidated Subsidiary is a Wholly
Owned Qualifying Subsidiary Guarantor, the continuing or surviving corporation
must also be a Wholly Owned Qualifying Subsidiary Guarantor);

(b) any Subsidiary may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to CC Operating or any Wholly Owned Subsidiary
Guarantor; provided that if the Subsidiary making such Disposition is a Wholly
Owned Qualifying Subsidiary Guarantor, the relevant transferee, if other than CC
Operating, must also be a Wholly Owned Qualifying Subsidiary Guarantor; and

(c) so long as no Default or Event of Default has occurred or is continuing or
would result therefrom, Holdings may be merged or consolidated with or into
another Person (provided that either (i) Holdings is the continuing or surviving
entity or (ii) if Holdings is not the continuing or surviving entity, such
continuing or surviving entity assumes the obligations of Holdings under the
Loan Documents to which it is a party pursuant to an instrument in form and
substance reasonably satisfactory to the Administrative Agent and, in connection
therewith, the Administrative Agent shall receive such legal opinions,
certificates and other documents as it may reasonably request).

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete, condemned or worn out property in the ordinary
course of business;

(b) the sale of inventory in the ordinary course of business; the Disposition of
Cash Equivalents for fair value for cash or other Cash Equivalents; the license
of Intellectual Property in the ordinary course of business; and leases or
subleases entered into in the ordinary course of business and not materially
interfering with the ordinary conduct of business;

(c) Dispositions permitted by Section 7.4(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to CC Operating or
any Wholly Owned Subsidiary Guarantor; provided that if the selling or issuing
Subsidiary is a Wholly Owned Qualifying Subsidiary Guarantor, the recipient of
such Capital Stock, if other than CC Operating, must also be a Wholly Owned
Qualifying Subsidiary Guarantor;

 

72



--------------------------------------------------------------------------------

(e) any Tower Notes Issuer or any Asset Entity or other Subsidiary of the Tower
Notes Issuer may make Dispositions to the extent permitted pursuant to the Tower
Notes Indenture so long as the Net Cash Proceeds of such Dispositions shall be
applied to prepay the Loans and reduce the Commitments to the extent required by
Section 2.9(c);

(f) the Disposition of (i) directly or indirectly, all or substantially all of
the Capital Stock of the Australian Subsidiary or (ii) other property having a
fair market value not to exceed $50,000,000 in the aggregate for any fiscal year
of CC Operating, it being understood that the Net Cash Proceeds of such
Dispositions in clauses (i) and (ii) shall be applied to prepay the Loans and
reduce the Commitments to the extent required by Section 2.9(c);

(g) the sale, transfer or contribution of Crown 05, Crown 06 or LM Acquisitions
or any of their respective Subsidiaries to the Issuer Entity or any other issuer
of Additional Tower Notes under the Tower Notes Indenture; provided, that within
five Business Days following such Disposition, the Issuer Entity or such other
issuer shall issue Additional Tower Notes in an aggregate principal amount not
less than (i) the EBITDA of such Person for the last twelve month period ending
with the most recently completed month multiplied by (ii) five, it being
understood that the Net Cash Proceeds of such Additional Tower Notes shall be
applied to prepay the Loans and reduce the Commitments to the extent required by
Section 2.9(a);

(h) Dispositions (i) to CC Operating or any Subsidiary Guarantor or (ii) to any
Subsidiary that is not a Subsidiary Guarantor so long as (x) the consideration
received in connections with Dispositions permitted by this clause (ii) is equal
to at least the fair market value of the asset being Disposed of and consists of
at least 90% cash or Cash Equivalents and (y) the Net Cash Proceeds of such
Dispositions are applied to prepay the Loans and reduce the Commitments to the
extent required by Section 2.9(c); and

(i) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of CC Operating or any Subsidiary so long as the Net
Cash Proceeds of such event are applied to prepay the Loans or reduce the
Commitments to the extent required by Section 2.9(c).

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of Holdings, CC Operating or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Holdings, CC Operating or any Subsidiary (collectively, “Restricted Payments”),
except that:

(a) any Subsidiary may make Restricted Payments to CC Operating or any Wholly
Owned Subsidiary Guarantor; provided that if the Subsidiary making such a
Restricted Payment is a Wholly Owned Qualifying Subsidiary Guarantor, the
recipient of such Restricted Payment, if other than CC Operating, must also be a
Wholly Owned Qualifying Subsidiary Guarantor;

 

73



--------------------------------------------------------------------------------

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom (including, on a pro forma basis, pursuant
to Section 7.1), CC Operating may pay dividends to Holdings to permit Holdings
to (i) pay corporate overhead expenses incurred in the ordinary course of
business not to exceed $17,500,000 in any fiscal year, (ii) pay any taxes that
are due and payable by Holdings and CC Operating as part of a consolidated
group, (iii) make scheduled interest and dividend payments in respect of
Indebtedness outstanding under the Holdings Debt Agreements as of the Closing
Date (including any refinancing permitted under Section 7.2(d)) and (iv) prepay
or redeem any Indebtedness under the Holdings Debt Agreements; provided that in
the case of clause (iv), (A) CC Operating shall not use any proceeds of the
Revolving Loans to pay such dividend to Holdings and (B) the Consolidated
Leverage Ratio (calculated on a pro forma basis as of the most recently
completed fiscal quarter as if the Restricted Payment was made on the first day
of such quarter and after giving effect to the incurrence of any Indebtedness,
the proceeds of which were used to fund such dividend) is not greater than 7.00
to 1.00;

(c) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom (including, on a pro forma basis, pursuant
to Section 7.1), (i) any Subsidiary may pay dividends to the holders of its
common stock; provided that all such dividends shall be made pro rata according
to the respective ownership interests in such Subsidiary and (ii) if the
Consolidated Leverage Ratio (calculated on a pro forma basis as of the most
recently completed fiscal quarter as if the Restricted Payment was made on the
first day of such quarter and after giving effect to the incurrence of any
Indebtedness, including Loans, the proceeds of which were used to fund such
dividend) is not greater than 7.00 to 1.00, CC Operating may pay a dividend to
Holdings to permit Holdings to pay dividends on its Capital Stock or to make
repurchases of its Capital Stock or for any other purpose not prohibited by this
Agreement; provided that on or before December 31, 2006, CC Operating may pay a
dividend to Holdings (other than with the proceeds of the Revolving Loans) to
permit Holdings to pay dividends on its Capital Stock or to make repurchases of
its Capital Stock or for any other purpose not prohibited by this Agreement if
the Consolidated Leverage Ratio (calculated on a pro forma basis as of the most
recently completed fiscal quarter as if the Restricted Payment was made on the
first day of such quarter) is not greater than 7.50 to 1.00; and

(d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom (including, on a pro forma basis, pursuant
to Section 7.1), CC Operating may pay a dividend to Holdings with the proceeds
of the Term Loans (excluding any Incremental Term Loans) to enable Holdings to
pay dividends on its Capital Stock or to make repurchases of its Capital Stock.

It is understood that nothing contained in this Section 7.6 shall restrict the
ability of Holdings to make Restricted Payments.

 

74



--------------------------------------------------------------------------------

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Contingent Obligations permitted by Section 7.2 and intercompany loans
permitted by Section 7.2(b);

(d) loans and advances to officers, directors and employees of Holdings, CC
Operating or any Subsidiary in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount for
Holdings, CC Operating or any Subsidiary that, when added to the outstanding
principal amount of Indebtedness incurred pursuant to Section 7.2(i), shall not
exceed $5,000,000 at any one time outstanding;

(e) Investments in assets useful in the business of CC Operating and the
Subsidiaries made by CC Operating or any Subsidiary with the proceeds of any
Reinvestment Deferred Amount;

(f) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom (including, on a pro forma basis, pursuant
to Section 7.1), Investments by CC Operating or any Subsidiary in CC Operating
or any Person that is or concurrently therewith becomes a Wholly Owned
Qualifying Subsidiary Guarantor;

(g) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom (including, on a pro forma basis, pursuant
to Section 7.1), (i) acquisitions by CC Operating or any Wholly Owned Qualifying
Subsidiary Guarantor of Permitted Communications Facilities located in the
United States and (ii) acquisitions by the Australian Subsidiary and its
Subsidiaries of Permitted Communications Facilities located in Australia;

(h) the acquisitions listed on Schedule 7.7(h);

(i) in addition to Investments otherwise expressly permitted by this Section, so
long as no Default or Event of Default has occurred and is continuing
(including, on a pro forma basis, pursuant to Section 7.1), Investments (i) of
any type by CC Operating or any Subsidiary in an aggregate amount (net of any
return of capital) not to exceed at any time the sum of (A) $125,000,000 and
(B) the amount of cash contributed by Holdings to CC Operating after the Closing
Date in the form of common equity and used by CC Operating solely for such
purpose and (ii) in any Person that is or concurrently therewith becomes a
Subsidiary, in an aggregate amount (net of any return of capital) not to exceed
at any time the sum of (x) $50,000,000 and (y) the amount of cash contributed by
Holdings to CC Operating after the Closing Date in the form of common equity and
used by CC Operating solely for such purpose;

 

75



--------------------------------------------------------------------------------

(j) [Intentionally Deleted]

(k) the Australian Intercompany Loans;

(l) [Intentionally Deleted]

(m) in the case of an Asset Entity, Investments expressly permitted pursuant to
the Tower Notes Indenture; and

(n) Investments in the form of Swap Agreements (i) required by Section 6.9 or
entered into to hedge or mitigate risks to which CC Operating or any Subsidiary
has actual exposure (other than those in respect of shares of capital stock or
other equity ownership interests of CC Operating or any Subsidiary) and
(ii) entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of CC
Operating or any Subsidiary, in each case, so long as such Swap Agreement is
entered into in the ordinary course of Business and not for speculative
purposes.

7.8 Certain Payments and Modifications of Certain Agreements.

(a) Make or offer to make any payment, prepayment, repurchase or redemption in
respect of, or otherwise optionally or voluntarily defease or segregate funds
with respect to, any Permitted Borrower Subordinated Indebtedness other than the
payment of such Indebtedness with the proceeds of Revolving Loans or with Excess
Cash Flow not required to be applied to prepay Term Loans or reduce Revolving
Commitments pursuant to Section 2.9.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of (i) any
Permitted Borrower Subordinated Indebtedness (other than any such amendment,
modification, waiver or other change that would extend the maturity or reduce
the amount of any payment of principal thereof or reduce the rate or extend any
date for payment of interest thereon) or (ii) the agreements governing the GTE
JV or the arrangements with Bell South Mobility Inc. (other than any such
amendment, modification, waiver or other change that is immaterial to the
interests of the Lenders), in each case in any manner adverse to CC Operating,
such Subsidiary or the Lenders.

(c) Amend, modify or supplement any of its Governing Documents, unless required
by law, in any manner adverse to CC Operating, any Subsidiary or the Lenders.

(d) Amend, alter or modify in any respect, or terminate or permit to expire or
consent to or suffer any amendment, alteration, modification, termination or
expiration of any Tower Notes Indenture Document, to the extent that any such
action (including, without limitation, any amendment, alteration or modification
to the Cash Trap Condition (including the definitions and required levels for
the DSCR and Consolidated DSCR (each as defined in the Tower Notes Indenture)))
could be adverse in any material respect to Holdings or any of its Subsidiaries
or the Lenders.

 

76



--------------------------------------------------------------------------------

7.9 Transactions with Affiliates; Management Agreement and Fees. (a) Enter into
any transaction, including any purchase, sale, lease or exchange of property,
the rendering of any service or the payment of any management, advisory or
similar fees, with any Affiliate (other than CC Operating or any Wholly Owned
Subsidiary Guarantor) unless such transaction is (i) (x) otherwise permitted
under this Agreement, (y) in the ordinary course of business of CC Operating or
such Subsidiary, as the case may be, and (z) upon fair and reasonable terms no
less favorable to CC Operating or such Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate, (ii) expressly permitted under the Tower Notes Indenture
Documents, (iii) a Restricted Payment permitted by Section 7.6 or (iv) a loan or
advance permitted pursuant to Section 7.7(d).

(b) CC Operating shall not, and shall not permit any Subsidiary to, make or
enter into, or pay any management fees pursuant to, any management or service
agreement whereby management, supervision or control of its business, or any
significant aspect thereof, shall be delegated to or placed in any Person other
than an employee of CC Operating or a Subsidiary, other than the Management
Agreement.

7.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by Holdings, CC Operating or any Subsidiary of real or personal
property that has been or is to be sold or transferred by Holdings, CC Operating
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of Holdings, CC Operating or such Subsidiary.

7.11 Changes in Fiscal Periods. Permit the fiscal year of CC Operating to end on
a day other than December 31 or change CC Operating’s method of determining
fiscal quarters.

7.12 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of Holdings, CC Operating or
any Subsidiary to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party (without limitation
as to amount), other than (a) this Agreement and the other Loan Documents,
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (c) any
agreements governing any Investment in any joint venture (other than a
Subsidiary) that limit the ability to grant a security interest in the Capital
Stock of such joint venture, (d) customary restrictions entered into in the
ordinary course of business with respect to Intellectual Property that limit the
ability to grant a security interest in such Intellectual Property, (e) any
agreements governing any leasehold interest that limit the ability to grant a
security interest in such leasehold interest, (f) restrictions in the formation
agreement of the GTE JV or in the organizational documents of any Subsidiary
that is not a Wholly Owned Subsidiary that limit the ability to grant a security
interest in the assets of such Person, (g) the Holdings Debt Agreements, (h) any
agreements containing restrictions substantially comparable to those described
in clause (g) above and governing any other Indebtedness of Holdings, (i) the
Tower Notes Indenture Documents and (j) customary provisions in leases and other
contracts entered into in the ordinary course of business restricting the
assignment thereof.

 

77



--------------------------------------------------------------------------------

7.13 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary to (a) make Restricted Payments in respect of any Capital Stock
of such Subsidiary held by, or pay any Indebtedness owed to, CC Operating or any
Subsidiary, (b) make loans or advances to, or other Investments in, CC Operating
or any Subsidiary or (c) transfer any of its assets to CC Operating or any
Subsidiary, except for, in each case, such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) any restrictions imposed pursuant to the Holdings Debt Agreements or the
Tower Notes Indenture Documents, (iv) any restrictions substantially comparable
to the restrictions permitted by clause (iii) above and imposed pursuant to any
agreement governing any other Indebtedness of Holdings, (v) any restrictions
imposed by applicable law, (vi) any restrictions imposed by the Governing
Documents of Holdings or any of its Subsidiaries as in effect as of the date
hereof and (vi) customary provisions in leases and other contracts entered into
in the ordinary course of business restricting the assignment thereof.

7.14 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which Holdings, CC Operating and the
Subsidiaries are engaged on the Closing Date or that are reasonably related
thereto.

7.15 Holding Company Status. (a) In the case of Holdings, (i) conduct, transact
or otherwise engage in, or commit to conduct, transact or otherwise engage in,
any business or operations other than (A) those incidental to its ownership of
Capital Stock described in clause (ii) below and (B) compliance with its
obligations under the Loan Documents, the Holdings Debt Agreements and any
agreement governing any other Indebtedness of Holdings permitted by Section 7.2,
(ii) own, lease, manage or otherwise operate any properties or assets other than
cash, Cash Equivalents and the Capital Stock of CC Operating or any other Person
(so long as, in the case of any such Person that is a Subsidiary of Holdings,
such Subsidiary is either an Unrestricted Holdings Subsidiary or an Unrestricted
Subsidiary SPV) or (iii) permit any Subsidiary of any Unrestricted Subsidiary
SPV not to qualify as an Unrestricted Subsidiary at any time. It is understood
and agreed that this Section 7.15(a) shall not prevent Holdings from
(x) performing management and administrative functions of the type performed by
it as of the Closing Date, (y) incurring Indebtedness permitted by Section 7.2
or issuing Capital Stock or (z) Disposing of all of the Capital Stock or assets
of Crown Castle MM Holding LLC so long as the consideration received is equal to
the fair market value of the Capital Stock or assets being sold.

(b) In the case of CC Operating, (i) conduct, transact or otherwise engage in,
or commit to conduct, transact or otherwise engage in, any business or
operations other than (A) those incidental to its ownership of Capital Stock
described in clause (ii) below and (B) compliance with its obligations under the
Loan Documents and any agreement governing any other Indebtedness of CC
Operating permitted by Section 7.2 and (ii) own, lease, manage or otherwise
operate any properties or assets other than cash, Cash Equivalents, Investments

 

78



--------------------------------------------------------------------------------

permitted under Section 7.7 and the Capital Stock of the Subsidiaries. It is
understood and agreed that this Section 7.15(b) shall not prevent CC Operating
from (x) performing management and administrative functions of the type
performed by it as of the Closing Date or (y) incurring Indebtedness permitted
by Section 7.2.

7.16 Communications Tower Facilities. Hold any communications tower facilities
located in the United States, whether now owned or hereafter acquired, other
than in a Tower SPV.

7.17 Unrestricted Subsidiary Capital Stock; GTE JV Capital Stock.

(a) Hold any of the Capital Stock of an Unrestricted Subsidiary other than in an
Unrestricted Subsidiary SPV.

(b) Hold any of the Capital Stock of the GTE JV owned directly or indirectly by
CC Operating other than in Crown Castle GT Corp.

7.18 GTE JV and Crown Castle GT Corp.; Tower SPVs and Unrestricted Subsidiary
SPVs; Australian Subsidiary.

(a) Permit the GTE JV or Crown Castle GT Corp. to incur or suffer to exist any
Indebtedness or create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired.

(b) Permit any Subsidiary that is not a Wholly Owned Subsidiary (or any
Subsidiary thereof), Tower SPV or Unrestricted Subsidiary SPV to incur or suffer
to exist any Indebtedness or create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, in each case
other than pursuant to the Loan Documents to which it is a party.

(c) Permit the direct parent of the Australian Subsidiary (or any Subsidiary
thereof) to incur or suffer to exist any Indebtedness or create, incur, assume
or suffer to exist any Lien upon any of its property, whether now owned or
hereafter acquired, in each case other than (i) pursuant to the Loan Documents
to which it is a party and (ii) the Australian Intercompany Loans.

7.19 Designation of Unrestricted Subsidiaries as Subsidiaries. If a Default or
Event of Default shall have occurred and be continuing or would result therefrom
(including, on a pro forma basis, pursuant to Section 7.1), designate an
Unrestricted Subsidiary as a Subsidiary. Notwithstanding anything to the
contrary contained in this Agreement, so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom (including, on a
pro forma basis, pursuant to Section 7.1), CC Operating may designate an
Unrestricted Subsidiary as a Subsidiary.

 

79



--------------------------------------------------------------------------------

7.20 Designation of Subsidiaries as Unrestricted Subsidiaries. Designate a
Subsidiary as an Unrestricted Subsidiary other than concurrently with the
creation or acquisition thereof.

7.21 Capital Expenditures. Make Capital Expenditures in an aggregate amount in
excess of $175,000,000 in any fiscal year, provided that 50% of such amount, if
not expended in the fiscal year for which it is permitted, may be carried over
for expenditure in the next succeeding fiscal year.

7.22 CC Puerto Rico. Permit CC Puerto Rico (so long as it is a Borrower) to
cease to be a Wholly Owned Subsidiary of CC Operating.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to Holdings
and CC Operating only), Section 6.7(g) or Section 7 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to CC Operating from
the Administrative Agent or the Required Lenders; or

(e) Holdings, CC Operating or any of their respective Subsidiaries shall
(i) default in making any payment of any principal of any Indebtedness
(including any Contingent Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto (giving effect to any applicable grace
periods); or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall

 

80



--------------------------------------------------------------------------------

occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Contingent Obligation) to become payable; provided that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $10,000,000; or

(f) (i) Holdings, CC Operating or any of their respective Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings, CC Operating or any of their respective Subsidiaries shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against Holdings, CC Operating or any of their respective
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against
Holdings, CC Operating or any of their respective Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) Holdings, CC Operating or any of their
respective Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) Holdings, CC Operating or any of their
respective Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Single Employer Plan or any Lien
in favor of the PBGC or a Single Employer Plan shall arise on the assets of CC
Operating or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed pursuant to Section 4042(b) of ERISA,
to administer or to terminate, any Single Employer Plan, which Reportable Event
or commencement of proceedings or appointment of a trustee is reasonably likely
to result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
or (v) CC Operating or any Commonly Controlled Entity shall incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,

 

81



--------------------------------------------------------------------------------

a Multiemployer Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
could, in the reasonable opinion of the Required Lenders, reasonably be expected
to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against Holdings, CC
Operating or any of their respective Subsidiaries involving in the aggregate a
liability (to the extent not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $10,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents on any Collateral
with a fair value in excess of $100,000 shall cease to be enforceable and of the
same effect and priority purported to be created thereby, or any Loan Party or
any Affiliate of any Loan Party shall so assert; or

(j) the Guaranty shall cease, for any reason, to be in full force and effect or
any Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) a Change of Control shall occur; or

(l) any event of default shall occur under any of the Tower Notes Indenture
Documents; or the Management Agreement shall expire or terminate, or any fee
payable pursuant to the Management Agreement is not paid when due for two
consecutive months, or Crown USA shall cease to be the Manager; or any class of
the Tower Notes ceases to be rated by either Rating Agency, as that term is
defined in the Tower Notes Indenture, or the rating of any Tower Notes with an
aggregate principal amount of greater than 20% of the total principal amount of
all Tower Notes then outstanding is rated less than Baa3 by Moody’s or BBB- by
Fitch; or any Amortization Period, as that term is defined in the Tower Notes
Indenture, commences or the Tower Notes Issuers are otherwise required to
commence the scheduled payment of principal on the Tower Notes; or

(m) any Cash Trap Condition shall occur or exist and CC Operating and Holdings
do not have sufficient cash or Cash Equivalents available as of the date of such
occurrence or at any time such condition exists to pay scheduled interest on
each of their outstanding Indebtedness (excluding the Tower Notes) during the
succeeding six months;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Majority Facility Lenders with respect to the Revolving

 

82



--------------------------------------------------------------------------------

Facility, the Administrative Agent may, or upon the request of the Majority
Facility Lenders with respect to the Revolving Facility, the Administrative
Agent shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower or the other Loan Parties hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower and the other Loan Parties hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

SECTION 9. THE ADMINISTRATIVE AGENT

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of the Administrative Agent or
attorneys in-fact selected by it with reasonable care.

 

83



--------------------------------------------------------------------------------

9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings or the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any promissory note evidencing Loans as the owner thereof for
all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent. The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, (a) the Majority Facility Lenders with respect to the Revolving
Facility or (b) all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, (a) the Majority Facility Lenders with respect to
the Revolving Facility or (b) all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed

 

84



--------------------------------------------------------------------------------

by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, bookrunner
or arranger and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder or under the other Loan Documents,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages,

 

85



--------------------------------------------------------------------------------

penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the Administrative Agent’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

9.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
were not the Administrative Agent. With respect to its Loans made or renewed by
it and with respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

9.10 Other Agents; Lead Arrangers. None of the Lenders identified on the cover
page or signature pages of this Agreement as a “bookrunner” or “lead arranger”
shall have any rights, powers, obligations, liabilities, responsibilities or
duties under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders so identified shall have or
be deemed to have any fiduciary relationship with any Lender.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Except as reasonably necessary to effect
Incremental Term Loans pursuant to Section 2.23 of this Agreement, neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or

 

86



--------------------------------------------------------------------------------

modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of amending, supplementing or modifying
any provisions of, or adding any provisions to, this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive or reduce the principal amount or extend the
final scheduled date of maturity of any Loan or Reimbursement Obligation, extend
the scheduled date of any amortization payment in respect of any Term Loan,
reduce the stated rate of any interest, fee or other amount payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates, which waiver shall be effective with the consent of
the Majority Facility Lenders of each adversely affected Facility and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting or consent rights
of any Lender under this Section 10.1 or any other Section of this Agreement
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loans and Revolving Commitments on the
date hereof), consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release Holdings or all or
substantially all of the Subsidiary Guarantors from their obligations hereunder,
in each case without the written consent of all Lenders, or reduce any
percentage specified in the definition of Majority Facility Lender without the
consent of each Lender under the affected Facility or reduce any Lender’s
Revolving Percentage without the consent of such Lender; (iv) amend, modify or
waive any condition precedent to any extension of credit under any Facility set
forth in Section 5.2 (including in connection with any waiver of an existing
Default or Event of Default) without the written consent of the Majority
Facility Lenders with respect to such Facility; provided that a waiver of any
such condition precedent relating to an existing Default or Event of Default
under Section 8(a) shall require the written consent of all Lenders; (v) reduce
the amount, or change the order of application, of Net Cash Proceeds or Excess
Cash Flow required to be applied to prepay Loans under this Agreement without
the written consent of the Majority Facility Lenders with respect to each
adversely affected Facility; (vi) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (vii) amend, modify or waive
any provision of Section 9 without the written consent of the Administrative
Agent and any bookrunner or arranger affected thereby; (viii) amend, modify or
waive any provision of Section 2.4 or 2.5 without the written consent of the
Swingline Lender; (ix) amend, modify or waive any

 

87



--------------------------------------------------------------------------------

provision of Section 3 without the written consent of each affected Issuing
Lender; (x) amend, modify or waive any provision of Section 2.15(a), (b), (c) or
(h) without the written consent of each Lender directly affected thereby;
(xi) effect any waiver, amendment or modification that by its terms adversely
affects (A) the Revolving Lenders’ rights to payments or with respect to the
Collateral disproportionately from those rights of the Term Lenders or (B) the
Term Lenders’ rights to payments or with respect to the Collateral
disproportionately from those rights of the Revolving Lenders, in each case
without the consent of the Majority Facility Lenders under the Facility so
adversely affected; or (xii) amend any provision of Section 10.7(a) without the
consent of each Lender. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Holdings:   

Crown Castle International Corp.

510 Bering Drive, Suite 600

Houston, Texas 77057

Attention: Treasurer and General Counsel

Telecopy: (713) 570-3150

Telephone: (713) 570-3000

CC Operating:   

Crown Castle Operating Company

510 Bering Drive, Suite 600

Houston, Texas 77057

Attention: Treasurer and General Counsel

Telecopy: (713) 570-3150

Telephone: (713) 570-3000

CC Puerto Rico   

Crown Castle PR LLC

510 Bering Drive, Suite 600

Houston, Texas 77057

Attention: Treasurer and General Counsel

Telecopy: (713) 570-3150

Telephone: (713) 570-3000

 

88



--------------------------------------------------------------------------------

The Administrative Agent:   

The Royal Bank of Scotland plc

101 Park Ave.

New York, NY 10178

Attention: Matthew Wilson

Loan Markets Agency

Telecopy: (212) 401-1478

Telephone: (212) 401-1412

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes; Indemnification. The Borrower agrees (a) to
pay or reimburse the Administrative Agent for all its reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel to each Lender and of
counsel to the Administrative Agent, (c) to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from, any and

 

89



--------------------------------------------------------------------------------

all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
Affiliates, agents, trustees and investment advisers and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the Commitments, use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of Holdings, CC Operating, any of their respective
Subsidiaries or any of their properties and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); provided that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause the Subsidiaries not to assert,
and hereby waives and agrees to cause the Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Treasurer and General Counsel (Telephone No.
(713) 570-3000) (Telecopy No. (713) 570-3150), at the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive the termination of this
Agreement and the repayment of the Loans and all other amounts payable
hereunder.

It is understood and agreed that, to the extent not precluded by a conflict of
interest, each Indemnitee shall endeavor to reasonably work cooperatively with
the Borrower with a view to minimizing the legal and other expenses associated
with any defense and any potential settlement or judgment. To the extent
reasonably practicable and not disadvantageous to any Indemnitee, it is
anticipated that a single counsel will be used. Settlement of any claim or
litigation involving any material indemnified amount will require the approval
of the Borrower (not to be unreasonably withheld).

 

90



--------------------------------------------------------------------------------

10.6 Successors and Assigns; Participations and Assignments.

(a) This Agreement shall be binding upon and inure to the benefit of Holdings,
the Borrower, the Subsidiary Guarantors, the Lenders, the Administrative Agent,
all future holders of the Loans and their respective successors and assigns,
except that (i) the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment or (y) all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans under any Facility, the amount
of the Revolving Commitment or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000, in the case of the Revolving Loans, or $1,000,000, in
the case of the Term Loans, unless each of the Borrower and the Administrative
Agent otherwise consent; provided that (1) no such consent of the Borrower shall
be required (x) if an Event of Default has occurred or (y) prior to the earlier
of 30 days following the Closing Date or the date on which the Administrative
Agent notifies the Borrower that the Facilities have been syndicated and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the case of simultaneous assignments by or to related Approved Funds; and

 

91



--------------------------------------------------------------------------------

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and any tax forms required
by Section 2.17(d) as well as all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, as
reasonably requested by the Administrative Agent.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its activities and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and each Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire and any tax forms required by Section 2.17(d) (unless the Assignee
shall already be a Lender hereunder), the processing and recordation fee

 

92



--------------------------------------------------------------------------------

referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender; provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to the Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(d) as
though it were a Lender.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

93



--------------------------------------------------------------------------------

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue promissory notes to any Lender requiring such notes to
facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, in connection
with any obligations of such Conduit Lender under the Loan Documents, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance. Such indemnity shall survive the repayment of
all Obligations and the termination of the Commitments.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, if an
Event of Default shall have occurred and be continuing, each Lender shall have
the right, without prior notice to Holdings or the Borrower, any such notice
being expressly waived by Holdings and the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by Holdings or the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender

 

94



--------------------------------------------------------------------------------

or any branch or agency thereof to or for the credit or the account of Holdings
or the Borrower, as the case may be. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

95



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

10.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of consent of any Lender except as expressly
required by Section 10.1) to take any action requested by CC Operating having
the effect of releasing any Collateral or Contingent Obligations (i) to the
extent necessary to permit consummation of any transaction not inconsistent with
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations under the Loan Documents (other than Obligations under or in respect
of Swap Agreements) shall have been paid in full, the Commitments have been
terminated, no Letters of Credit shall be outstanding, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

 

96



--------------------------------------------------------------------------------

10.15 Confidentiality.

(a) Each of the Administrative Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender, any Affiliate of any Lender or any Approved Fund, (b) to any (i) actual
or prospective Transferee, (ii) Swap Agreement counterparty or (iii) direct or
indirect contractual counterparty in swap agreements (or such contractual
counterparty’s professional advisor), in each case that agrees to comply with
the provisions of this Section, (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed (other than as a result of a breach of this
Section), (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document.

(b) Notwithstanding anything herein to the contrary, each party hereto (and any
employee, representative or other agent of each party hereto) may disclose to
any and all persons, without limitation of any kind, the U.S. federal income tax
treatment and the U.S. federal income tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure; provided that no disclosure of any information relating to such tax
treatment or tax structure may be made to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws.

10.16 CC Operating as Agent for CC Puerto Rico. CC Puerto Rico hereby
irrevocably appoints CC Operating as its agent for the purpose of any notices,
requests or consents that are delivered, made or given by or to the Borrower
under this Agreement or any other Loan Document. Without limiting the generality
of the foregoing, any requirement herein or in any other Loan Document that a
notice be delivered to the Borrower shall be satisfied if such notice is
delivered to CC Operating in accordance with Section 10.2.

10.17 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.18 Patriot Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it may be required to obtain, verify and record
information that identifies each Loan

 

97



--------------------------------------------------------------------------------

Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. CC
Operating shall, and shall cause each Subsidiary to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

SECTION 11. GUARANTY

11.1 Guaranty; Limitation of Liability. (a) Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Guarantor now or hereafter existing under or in respect of this Agreement
or any Loan Document (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guarantied
Obligations”), and agrees to pay any and all expenses incurred by the
Administrative Agent or any Lender in enforcing any rights under this Agreement
or any Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guarantied Obligations and would be owed by any other Loan Party to the
Administrative Agent or any Lender under or in respect of this Agreement and the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b) Each of the Guarantors, the Administrative Agent and the Lenders hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Debtor Relief Laws, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the Lenders and
the Guarantors hereby irrevocably agree that the Obligations of each Guarantor
under this Guaranty at any time shall be limited to the maximum amount as will
result in the Obligations of such Guarantor under this Guaranty not constituting
a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender under this Guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid in respect of this Agreement and the Loan Documents.

11.2 Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Loan Documents, regardless of any law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender with respect thereto. The

 

98



--------------------------------------------------------------------------------

Obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guarantied Obligations or any other Obligations of any other
Loan Party under or in respect of this Agreement or the Loan Documents, and a
separate action or actions may be brought and prosecuted against each Guarantor
to enforce this Agreement, irrespective of whether any action is brought against
the Borrower or any other Loan Party or whether the Borrower or any other Loan
Party is joined in any such action or actions. This Guaranty is a present and
continuing, absolute and unconditional guaranty of payment when due, and not of
collection, by each Guarantor jointly and severally with any other Guarantor of
the Guarantied Obligations. The liability of each Guarantor under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and each
Guarantor hereby irrevocably waives, to the extent permitted by applicable law,
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of this Agreement or any Loan
Document or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guarantied Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the Loan Documents, or
any other amendment or waiver of or any consent to departure from this Agreement
or any Loan Document, including, without limitation, any increase in the
Guarantied Obligations resulting from the extension of additional credit to any
Loan Party or any of its Subsidiaries or otherwise;

(c) any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release, subordination or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guarantied
Obligations;

(d) any manner of application of Collateral, or proceeds thereof, to all or any
of the Guarantied Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guarantied Obligations or any other Obligations
of any Loan Party under this Agreement or the Loan Documents or any other assets
of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Holdings or any
of its Subsidiaries or its assets or any resulting release or discharge of any
Guarantied Obligation;

(f) the existence of any claim, setoff or other right which any Guarantor may
have at any time against any Loan Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or with any unrelated
transaction;

(g) any provision of applicable law purporting to prohibit the payment or
performance by any Loan Party of the Guarantied Obligations;

 

99



--------------------------------------------------------------------------------

(h) any failure of the Administrative Agent or any Lender to disclose to any
Loan Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to the Administrative Agent or such Lender (each
Guarantor waiving any duty on the part of the Administrative Agent and the
Lenders to disclose such information);

(i) the failure of any other Person to execute or deliver this Agreement or any
other guaranty or agreement or the release, subordination or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guarantied Obligations; or

(j) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or
surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guarantied Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person upon the insolvency, bankruptcy or reorganization of Holdings or
any of its Subsidiaries or otherwise, all as though such payment had not been
made.

11.3 Waivers and Acknowledgments.

(a) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable Law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guarantied Obligations and this Guaranty and any requirement that the
Administrative Agent or any Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable law, any right to revoke this Guaranty and acknowledges
that this Guaranty is continuing in nature and applies to all Guarantied
Obligations, whether existing now or in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by applicable law, (i) any defense arising by reason of any claim or
defense based upon an election of remedies by the Administrative Agent or any
Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of setoff or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

 

100



--------------------------------------------------------------------------------

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale to the extent permitted by applicable law, and each Guarantor hereby
waives, to the extent permitted by applicable law, any defense to the recovery
by the Administrative Agent and the Lenders against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender to disclose to such Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of Holdings or any
of its Subsidiaries now or hereafter known by the Administrative Agent or such
Lender.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Loan Documents and that the waivers set forth in Section 11.2 and this
Section 11.3 are knowingly made in contemplation of such benefits.

11.4 Subordination. (a) Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of this Agreement or any Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution (pursuant to Section 11.1(c) or otherwise) or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any Lender against the Borrower, any other Loan Party or
any other guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Loan Party or any other guarantor, directly or indirectly, in cash or other
property or by setoff or in any other manner, payment or security on account of
such claim, remedy or right, unless and until the Guarantied Obligations have
been paid in full and the Lenders have no further obligation to extend credit
pursuant hereto.

(b) Each Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party, including pursuant
to Section 11.1(c) (collectively, the “Subordinated Obligations”), are hereby
subordinated to the prior payment in full in cash of the Obligations of such
other Loan Party hereunder and under the Loan Documents to the extent and in the
manner hereinafter set forth in this Section 11.4(b):

(i) no Guarantor shall demand, accept or take any action to collect any payment
on account of the Subordinated Obligations prior to payment in full in cash of
the Obligations and the termination of this Agreement.

(ii) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, each Guarantor agrees that the Administrative Agent and the Lenders

 

101



--------------------------------------------------------------------------------

shall be entitled to receive payment in full in cash of all Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any Debtor Relief Law, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before such Guarantor
receives payment of any Subordinated Obligations.

(iii) After the occurrence and during the continuance of any Event of Default,
each Guarantor shall, if the Administrative Agent so requests, collect, enforce
and receive payments on account of the Subordinated Obligations as trustee for
the Administrative Agent and the Lenders and deliver such payments to the
Administrative Agent for application to the Guarantied Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.

(iv) After the occurrence and during the continuance of any Event of Default,
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (A) in the name of any Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guarantied Obligations (including any
and all Post Petition Interest), and (B) to require any Guarantor (1) to collect
and enforce, and to submit claims in respect of, Subordinated Obligations and
(2) to pay any amounts received on such obligations to the Administrative Agent
for application to the Guarantied Obligations (including any and all Post
Petition Interest).

(c) If any amount shall be paid to any Guarantor in violation of this
Section 11.4, such amount shall be received and held in trust for the benefit of
the Administrative Agent and the Lenders, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guarantied
Obligations and all other amounts payable under this Agreement or any of the
Loan Documents, whether matured or unmatured, in accordance with the terms of
this Agreement or any of the Loan Documents, or to be held as Collateral for any
Guarantied Obligations or other amounts payable under this Agreement or any of
the Loan Documents thereafter arising.

11.5 Continuing Guaranty. This Guaranty is a continuing agreement of each
Guarantor and shall: (a) be binding upon such Guarantor, its successors and
assigns and (b) inure to the benefit of and be enforceable by the Administrative
Agent and the Lenders and their successors, transferees and assigns.

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CROWN CASTLE INTERNATIONAL CORP. By:  

 

Name:   Title:   CROWN CASTLE OPERATING COMPANY By:  

 

Name:   Title:   CROWN CASTLE PR LLC By:  

 

Name:   Title:   CROWN CASTLE TOWERS 05 LLC By:  

 

Name:   Title:   CROWN CASTLE TOWERS 06 LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CROWN CASTLE OPERATING LLC By:  

 

Name:   Title:   LM ACQUISITIONS LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent and as a Lender

By:  

 

Name:   Title:  